Exhibit 10.4

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

Ralph G. Santos
Greenberg Traurig, LLP
2200 Ross Avenue
Suite 5200
Dallas, Texas 75201

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]

DEED OF TRUST,  SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT

(This Document Serves as a fixture filing under Section 9.502
 of the Texas Business and Commerce Code)

Grantor’s Organizational Identification Number:  4374691

THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT
(this “Mortgage”) is made this           day of September, 2007, by Behringer
Harvard Mockingbird Commons, LLC, a Delaware limited liability company
(“Grantor”), whose address is 15601 Dallas Parkway, Suite 600, Addison, Texas
75001, in favor of Trustee for the benefit of Bank of America, N.A., a national
banking association (“Administrative Agent”), whose address is 901 Main Street,
21st Floor, Dallas, Texas 75201, Attention:  Real Estate Loan Administration, on
behalf of itself and the other Lenders.

ARTICLE 1

Definitions; Granting Clauses; Secured Indebtedness

Section 1.1.  Principal Secured.  This Mortgage secures the aggregate principal
amount of Forty Two Million and No/100 Dollars ($42,000,000.00), plus such
additional amounts as Lender may from time to time advance pursuant to the terms
and conditions of this Mortgage, with respect to an obligation secured by a lien
or encumbrance prior to the lien of this Mortgage or for the protection of the
lien of this Mortgage, together with interest thereon.

Section 1.2.  Definitions.

(a)           In addition to other terms defined herein, each of the following
terms shall have the meaning assigned to it, such definitions to be applicable
equally to the singular and the

1


--------------------------------------------------------------------------------


plural forms of such terms and to all genders (all capitalized terms used herein
and not otherwise defined shall have the meanings given to such terms in the
Loan Agreement):

“Administrative Agent” means Bank of America, N.A., a national banking
association, as Administrative Agent, whose address is 901 Main Street,
21st Floor, Dallas, Texas 75201, Attention:  Real Estate Loan Administration,
together with its successors and assigns in such capacity, each acting hereunder
on behalf of the other Lenders.

“Collateral Assignment” means that certain Collateral Assignment and
Subordination of Hotel Operating Agreement dated on or about the date hereof,
executed by Grantor, Administrative Agent and Kimpton Hotel & Restaurant Group,
LLC, as the same may be modified, amended, renewed, restated or supplemented
from time to time.

“Debtor Relief Law” means any federal, state or local law, domestic or foreign,
as now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the right of creditors.

“Grantor” means Behringer Harvard Mockingbird Commons, LLC, a Delaware limited
liability company, whose address is 15601 Dallas Parkway, Suite 600, Addison,
Texas 75001, and its permitted successors and assigns.

“Guarantor” means Behringer Harvard Short-Term Opportunity Fund I, LP, a Texas
limited partnership.

“Loan” means the loan evidenced by the Loan Agreement and the Note.

“Loan Agreement” means that certain Loan Agreement dated of even date herewith,
executed by and between Grantor and Administrative Agent and any other Lenders
now or hereafter made a party thereto.

“Note” means, collectively, whether one or more, (a) each Deed of Trust Note
issued by Grantor pursuant to the terms of the Loan Agreement, in the aggregate
principal amount of up to $42,000,000.00, bearing interest as therein provided,
containing a provision for, among other things, the payment of attorneys’ fees,
and (b) all other notes given in substitution thereof or in modification,
supplement, increase, renewal or extension thereof, in whole or in part, as
provided in the Loan Agreement, whether in whole or in part or one or more, as
any or all of such notes may from time to time be renewed, extended,
supplemented, increased or modified, each bearing interest as provided in the
Loan Agreement.  Additionally, the Loan Agreement provides that the principal
balance of the Loan shall bear interest at a floating rate of interest subject
to change from time to time.

“Trustee” means PRLAP, Inc. or any successor or substitute appointed and
designated as herein provided from time to time acting hereunder, any one of
whom may act alone.

2


--------------------------------------------------------------------------------


“UCC” means the Texas Business and Commerce Code, as amended from time to time.

(b)           Any term used or defined in the UCC, as in effect from time to
time, and not defined in this Mortgage has the meaning given to the term in the
UCC, as in effect from time to time, when used in this Mortgage. However, if a
term is defined in Chapter 9 of the UCC differently than in another chapter of
the UCC, the term has the meaning specified in Title 9.

Section 1.3.  Granting Clause.  In consideration of the provisions of this
Mortgage and the sum of TEN DOLLARS ($10.00) cash in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged by Grantor, to secure the obligations of Grantor under the Loan
Documents and all other matters and indebtedness constituting the Secured
Indebtedness, Grantor does hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN
and SET OVER to Trustee in trust, with the power of sale, for the benefit of
Administrative Agent, the following:  all estate, right, title and interest
which Grantor now has or may hereafter acquire in and to the following Premises,
Accessories and other rights, interests and properties, and all rights, estates,
powers and privileges appurtenant thereto (collectively, the “Property”):

(a)  Grantor’s right, title and interest in and to the real property described
in Exhibit A which is attached hereto and incorporated herein by reference (the
“Land”) together with (i) any and all buildings, structures, improvements,
alterations or appurtenances now or hereafter situated or to be situated on the
Land (collectively the “Improvements”); (ii) all rights, estates, powers,
privileges and interests of whatever kind or character appurtenant or incident
to the foregoing; and (iii) all right, title and interest of Grantor, now owned
or hereafter acquired, in and to (1) all common area and other use rights,
tenements, hereditaments, streets, roads, alleys, easements, rights-of-way,
licenses, rights of ingress and egress, vehicle parking rights and public
places, existing or proposed, abutting, adjacent, used in connection with or
pertaining or appurtenant to any of the Land or the Improvements; (2) any strips
or gores between the Land and abutting or adjacent properties; and (3) all
options to purchase the Land or the Improvements or any portion thereof or
interest therein, and any greater estate in the Land or the Improvements; and
(4) all water and water rights or shares of stock evidencing water rights,
timber, crops and mineral interests on or pertaining to the Land (the Land,
Improvements and other rights, titles and interests referred to in this clause
(a) being herein sometimes collectively called the “Premises”);

(b) all fixtures, equipment, systems, machinery, furniture, furnishings,
appliances, inventory, goods, building and construction materials, supplies,
elevator fixtures, inventory and goods, inventory and articles of personal
property and accessions thereof and renewals, replacements thereof and
substitutions therefor (including, but not limited to, beds, bureaus,
chiffonniers, chests, chairs, desks lamps, mirrors, bookcases, tables, rugs,
carpeting, drapes, draperies, curtains, shades, venetian blinds, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, linens, pillows, blankets, glassware, silverware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios,

3


--------------------------------------------------------------------------------


television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, private telephone systems, medical equipment,
potted plants, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, fittings, plants, stoves, ranges, refrigerators, laundry machines,
tools, machinery, engines, dynamos, motors, boilers, incinerators, switchboards,
conduits, compressors, vacuum cleaning systems, floor cleaning, waxing and
polishing equipment, call systems, brackets, electrical signs, bulbs, bells, ash
and fuel, conveyors, cabinets, lockers, shelving, spotlighting equipment,
dishwashers, garbage disposals, washers and dryers), other customary hotel
equipment and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or the Improvements, or used in or necessary
to the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or the Improvements, and all renewals and
replacements of, substitutions for and additions to the foregoing (the
properties referred to in this clause (b) being herein sometimes collectively
called the “Accessories,” all of which are hereby declared to be permanent
accessions to the Land);

(c) all (i) plans and specifications for the Improvements; (ii) Grantor’s
rights, but not liability for any breach by Grantor, under all commitments
(including any commitments for financing to pay any of the Secured Indebtedness,
as defined below), insurance policies (or additional or supplemental coverage
related thereto, including  from an insurance provider meeting the requirements
of the Loan Documents or from or through any state or federal government
sponsored program or entity), Swap Transactions (as hereinafter defined),
contracts and agreements for the design, construction, operation or inspection
of the Improvements and other contracts and general intangibles (including but
not limited to payment intangibles, trademarks, trade names, goodwill, software
and symbols) related to the Premises or the Accessories or the operation
thereof; (iii) deposits and deposit accounts arising from or related to any
transactions related to the Premises or the Accessories (including but not
limited to Grantor’s rights in tenants’ security deposits, deposits with respect
to utility services to the Premises, and any deposits, deposit accounts or
reserves hereunder or under any other Loan Documents (hereinafter defined) for
taxes, insurance or otherwise), rebates or refunds of impact fees or other
taxes, assessments or charges, money, accounts, (including deposit accounts),
instruments, documents, promissory notes and chattel paper (whether tangible or
electronic) arising from or by virtue of any transactions related to the
Premises or the Accessories, and any account, securities account or deposit
account (including, without limitation, reserve accounts and escrow accounts)
from which Grantor may from time to time authorize Administrative Agent to debit
and/or credit payments due with respect to the Loan or any Swap Transaction, all
rights to the payment of money from the counterparty under any Swap Transaction,
and all accounts, deposit accounts and general intangibles, including payment
intangibles, described in any Swap Transaction; (iv) permits, licenses,
franchises, certificates, development rights, commitments and rights for
utilities, and other rights and privileges obtained in connection with the
Premises or the Accessories; (v) leases, rents, royalties, bonuses, issues,
profits, revenues and other benefits of the Premises and the Accessories
(without derogation of Article 3 hereof); (vi) as-extracted

4


--------------------------------------------------------------------------------


collateral produced from or allocated to the Land including, without limitation,
oil, gas and other hydrocarbons and other minerals and all products processed or
obtained therefrom, and the proceeds thereof; and (vii) engineering, accounting,
title, legal, and other technical or business data concerning the Property,
including software, which are in the possession of Grantor or in which Grantor
can otherwise grant a security interest;

(d) any all rights and appurtenances to the Units comprising the Land, including
any interest in the Common Elements, if any, established by the Condominium
Declaration, together with any and all rights (but not the obligations or
liabilities) of Grantor arising by virtue of the Condominium Declaration,
whether as an owner of the Units comprising the Land or Declarant (as such term
is defined in the Condominium Act), including the right to vote, as provided in
the Condominium Declaration;

(e) all rights, titles, estates, interests and privileges which Grantor has or
may have (collectively, the “Contract Rights”) with respect to any contracts or
agreements now or hereafter executed by Grantor (each a “Unit Sales Contract”)
regarding the sale by Assignor of a Residential Unit including, without
limitation, (A) all of Grantor’s rights in and to (i) all earnest money and
escrow deposits made by any purchaser under such Unit Sales Contract
(collectively, “Earnest Money Deposits”); and (ii) any loan commitment, guaranty
or other financial obligation made by a third party with respect to the payment
of any sums owed to Grantor under such Unit Sales Contract, and (B) the right to
amend and supplement the Unit Sales Contract and to waive any material
obligation or duty thereunder, and the right to terminate and extend the Unit
Sales Contract;

(f)            all (i) rights of Grantor as Declarant under the Condominium
Declaration (including, but not limited to, all Development Rights, Special
Declarant Rights and other rights set forth in Section 3.6 of the Condominium
Declaration Master) to the fullest extent the forgoing rights arise from or
relate to, either directly or indirectly, the Property and (ii) voting rights of
Grantor (including, but not limited to all voting rights in the Condominium
Association Master) as the owner of the Property; and

(g)              all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including  from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, and
proceeds arising out of any damage thereto; (ii) all letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing) Grantor now has
or hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.3; (iii) all commercial tort claims Grantor now
has or hereafter acquires relating to the properties, rights, titles and
interests

5


--------------------------------------------------------------------------------


referred to in this Section 1.3; and (iv) other interests of every kind and
character which Grantor now has or hereafter acquires in, to or for the benefit
of the properties, rights, titles and interests referred to above in this
Section 1.3 and all property used or useful in connection therewith, including
but not limited to rights of ingress and egress and remainders, reversions and
reversionary rights or interests; and if the estate of Grantor in any of the
property referred to above in this Section 1.3 is a leasehold estate, this
conveyance shall include, and the lien and security interest created hereby
shall encumber and extend to, all other or additional title, estates, interests
or rights which are now owned or may hereafter be acquired by Grantor in or to
the property demised under the lease creating the leasehold estate;

TO HAVE AND TO HOLD the foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto (herein collectively
called the “Property”), unto Trustee, and its successors or substitutes in this
trust, and to its successors and assigns, in trust, forever, subject to the
terms, provisions and conditions herein set forth, to secure the obligations of
Grantor under the Loan Agreement and Loan Documents (as hereinafter defined) and
all other indebtedness and matters defined as “Secured Indebtedness” (as
hereinafter defined).

Section 1.4.  Security Interest.  Grantor hereby grants to Administrative Agent
a security interest in all of the Property which constitutes personal property
or fixtures, all proceeds and products thereof, and all supporting obligations
ancillary to or arising in any way in connection therewith (herein sometimes
collectively called the “Collateral”) to secure the obligations of Grantor under
the Note, Loan Agreement and Loan Documents and all other indebtedness and
matters defined as Secured Indebtedness in Section 1.5 of this Mortgage.  In
addition to its rights hereunder or otherwise, Administrative Agent shall have
all of the rights of a secured party under the UCC, as in effect from time to
time, or under the Uniform Commercial Code in force, from time to time, in any
other state to the extent the same is applicable law.

Section 1.5.  Secured Indebtedness, Note, Loan Documents, Other Obligations. 
  This Mortgage is made to secure and enforce the payment and performance of the
following promissory notes, obligations, indebtedness, duties and liabilities
and all renewals, extensions, supplements, increases, and modifications thereof
in whole or in part from time to time (collectively the “Secured Indebtedness”):
(a) the Note; (b)  all indebtedness, liabilities, duties, covenants, promises
and other obligations whether joint or several, direct or indirect, fixed or
contingent, liquidated or unliquidated, and the cost of collection of all such
amounts, owed by Grantor to Lenders now or hereafter incurred or arising
pursuant to or permitted by the provisions of the Loan Agreement, the Note, this
Mortgage, or any other document now or hereafter evidencing, governing,
guaranteeing, securing or otherwise executed by Grantor or Guarantor for the
benefit of Administrative Agent and/or the Lenders in connection with the Loan,
including but not limited to any loan or Loan Agreement, letter of credit or
reimbursement agreement, tri-party financing agreement, Master Agreement
relating to any Swap Transactions or other agreement between Grantor and
Administrative Agent, or among Grantor, Administrative Agent and any other party
or parties, pertaining to the repayment or use of the proceeds of the Loan (the
Note, the Loan Agreement, this Mortgage, any Master Agreement

6


--------------------------------------------------------------------------------


relating to any Swap Transactions and such other documents, as they or any of
them may have been or may be from time to time renewed, extended, supplemented,
increased or modified, being herein sometimes collectively called the “Loan
Documents”).  The term “Swap Transaction” means any agreement, whether or not in
writing, entered into between Grantor and with a Lender acceptable to the
Required Lenders (such financial institution is referred to herein as “Swap
Bank”) relating to any transaction that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option currency option or any other, similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement (the “Master Agreement”) published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between a Swap Bank and Grantor, together with any
related schedules, as amended, supplemented, superseded or replaced from time to
time, relating to or governing any or all of the foregoing.

ARTICLE 2

Representations, Warranties and Covenants

Section 2.1.  Grantor represents, warrants, and covenants as follows (with
respect to representations and warranties, except as otherwise disclosed to
Administrative Agent in writing):

(a)           Payment and Performance.  Grantor will make due and punctual
payment of the Secured Indebtedness.  Grantor will timely and properly perform
and comply with all of the covenants, agreements, and conditions imposed upon it
by this Mortgage and the other Loan Documents and will not permit a default to
occur hereunder or thereunder.  Time shall be of the essence in this Mortgage.

(b)           Title and Permitted Encumbrances.  Grantor has, in Grantor’s own
right, and Grantor covenants to maintain, lawful, good and indefeasible title to
the Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth on Schedule B-1 of the mortgagee policy of title
insurance issued to Administrative Agent and insuring the lien of this Mortgage,
(ii) the liens and security interests evidenced by this Mortgage, (iii)
statutory liens for real estate taxes and assessments on the Property which are
not yet delinquent, (iv) other liens and security interests (if any) in favor of
Administrative Agent and (v) any other matters affecting the Property to which
the Administrative Agent may consent in writing, which consent may be given in
Administrative Agent’s sole discretion (the matters described in the foregoing
clauses (i), (ii), (iii), (iv), and (v) being herein called the “Permitted
Encumbrances”).  Grantor will warrant generally and forever defend title to the
Property, subject as aforesaid, to Trustee and its successors or substitutes and
assigns, against the claims and demands of all persons claiming or to claim the
same or any part thereof.  Grantor will, prior to delinquency, punctually pay,
perform, observe and keep all

7


--------------------------------------------------------------------------------


covenants, obligations and conditions in or pursuant to any Permitted
Encumbrance and will not modify or permit modification of any Permitted
Encumbrance without the prior written consent of Administrative Agent. 
Inclusion of any matter as a Permitted Encumbrance does not constitute approval
or waiver by Administrative Agent of any existing or future violation or other
breach thereof by Grantor, by the Property or otherwise.  No part of the
Property constitutes all or any part of the principal residence of Grantor  if
Grantor is an individual.  If any right or interest of Administrative Agent in
the Property or any part thereof shall be endangered or questioned or shall be
attacked directly or indirectly, Administrative Agent and Trustee, or either of
them (whether or not named as parties to legal proceedings with respect
thereto), are hereby authorized and empowered to take such steps as in its
discretion may be proper for the defense of any such legal proceedings or the
protection of such right or interest of Administrative Agent, including but not
limited to the employment of independent counsel, the prosecution or defense of
litigation, and the compromise or discharge of adverse claims.  All expenditures
so made of every kind and character shall be a demand obligation (which
obligation Grantor hereby promises to pay owing by Grantor to Administrative
Agent or Trustee (as the case may be), and the party (Administrative Agent or
Trustee, as the case may be) making such expenditures shall be subrogated to all
rights of the person receiving such payment.

(c)           Taxes and Other Impositions.  Grantor will pay, or cause to be
paid, all taxes, assessments and other charges or levies imposed upon or against
or with respect to the Property or the ownership, use, occupancy or enjoyment of
any portion thereof, or any utility service thereto, prior to delinquency,
including but not limited to all real estate taxes assessed against the Property
or any part thereof (including assessments under the Condominium Declaration);
and shall deliver to Administrative Agent, within fifteen (15) days after
request by Administrative Agent, such evidence of the payment thereof as
Administrative Agent may require.

(d)           Insurance; Use  of Insurance Proceeds.  Grantor shall obtain and
maintain at Grantor’s sole expense: (1) mortgagee title insurance issued to
Administrative Agent covering the Premises as required by Administrative Agent
without exception for mechanics’ liens; (2) property insurance with respect to
all insurable Property, against loss or damage by fire, lightning, windstorm,
explosion, hail, tornado and such additional hazards as are presently included
in Special Form (also known as “all-risk”) coverage and against any and all acts
of terrorism and such other insurable hazards as Administrative Agent may
require, in an amount not less than 100% of the full replacement cost, including
the cost of debris removal, without deduction for depreciation and sufficient to
prevent Grantor and Administrative Agent from becoming a coinsurer, such
insurance to be in “builder’s risk” completed value(non-reporting) form during
and with respect to any construction on the Premises; (3) if and to the extent
any portion of the Improvements is, under the Flood Disaster Protection Act of
1973 (“FDPA”), as it may be amended from time to time, in a Special Flood Hazard
Area, within a Flood Zone designated A or V in a participating community, a
flood insurance policy in an amount required by Administrative Agent, but in no
event less than the amount sufficient to meet the requirements of applicable law
and the FDPA, as such requirements may from time to time be in effect; (4)
general liability insurance, on an “occurrence” basis against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, insurance, including

8


--------------------------------------------------------------------------------


“Dram Shop” or other liquor liability coverage if alcoholic beverages are sold
from or may be consumed at the Property, for the benefit of Grantor as named
insured and Administrative Agent as additional insured; (5) statutory workers’
compensation insurance with respect to any work on or about the Premises
(including employer’s liability insurance, if required by Administrative Agent),
covering all employees of Grantor and any contractor; to the extent such
coverage is covered by the contractor or subcontractor on behalf of Grantor,
Administrative Agent will accept such coverage on behalf of Grantor upon receipt
of evidence of such coverage; (6) if there is a general contractor, commercial
general liability insurance, including products and completed operations
coverage, and in other respects similar to that described in clause (4) above,
for the benefit of the general contractor as named insured and Grantor and
Administrative Agent as additional insureds, in addition to statutory workers’
compensation insurance with respect to any work on or about the Premises
(including employer’s liability insurance, if required by Administrative Agent),
covering all employees of the general contractor and any contractor; (7) blanket
fidelity bond and errors and omissions (to the extent not covered by the blanket
fidelity bond) insurance coverage insuring against losses resulting from
dishonest or fraudulent acts committed by (A) Grantor’s personnel; (B) any
employees of outside firms that provide appraisal, legal, data processing or
other services for Grantor or (C) temporary contract employees or student
interns and (8) such other insurance on the Property and endorsements as may
from time to time be required by Administrative Agent (including but not limited
to soft cost coverage, automobile liability insurance, business interruption
insurance or delayed rental insurance, boiler and machinery insurance,
earthquake insurance, wind insurance, sinkhole coverage, and/or permit to occupy
endorsement)) and against other insurable hazards or casualties which at the
time are commonly insured against in the case of premises similarly situated,
due regard being given to the height, type, construction, location, use and
occupancy of buildings and improvements, and in the event such coverages are
economically feasible and obtainable.  Any insurance as to the Condominium or
the Units comprising the Land, may be written in the name of the Condominium
Association or an insurance trustee, as trustee for all of the owners in the
Condominium, if the Condominium Declaration requires or permits the Condominium
Association or an insurance trustee to be designated as the insured under such
policies.  So long as the Condominium Association maintains any insurance
policies required under this Mortgage as to the Condominium or the Units
comprising the Land, the obligations of Grantor under this Section shall be
deemed satisfied as to the Condominium and the Units comprising the Land;
provided that Grantor shall remain obligated to obtain and maintain insurance
with respect to all personal property and equipment owned by Grantor and located
within the Units comprising the Land and all other Property not covered by the
insurance maintained by the Condominium Association. Grantor shall provide
Administrative Agent with a certificate evidencing all insurance maintained by
the Condominium Association as to insurance Grantor would otherwise be obligated
to maintain and to deliver a copy of such required policies of insurance to
Administrative Agent upon request. At least fifteen (15) days prior to the
expiration of each such policy, Grantor shall furnish Administrative Agent with
evidence satisfactory to Administrative Agent of the payment of premiums and the
reissuance of policies continuing insurance in force as required by this
Mortgage. Except as otherwise required by the Condominium Declaration all such
policies of insurance shall contain an endorsement or

9


--------------------------------------------------------------------------------


agreement by the insurer that any loss is payable in accordance with the terms
of such policies notwithstanding any act or negligence of Grantor which might
otherwise result in forfeiture of said insurance, and the further agreement of
the insurer waiving all rights of setoff, counterclaim or deductions against
Grantor .  Unless prohibited by the Condominium Act or the Condominium
Declaration, Grantor shall cause, at the request of Administrative Agent,
Administrative Agent to be named as an additional insured on any liability
insurance policy maintained by the Condominium Association with respect to the
Condominium and Units comprising the Land.  Except as may be required by the
Condominium Declaration and the Condominium Act, all insurance policies shall be
issued and maintained by insurers, in amounts, with deductibles, limits and
retentions, and in forms satisfactory to Administrative Agent, and shall require
not less than ten (10) days’ prior written notice to Administrative Agent of any
cancellation for nonpayment of premiums, and  not less than thirty (30) days’
prior written notice to Administrative Agent of any other cancellation or any
change of coverage. All insurance companies must be licensed to do business in
the state in which the Property is located and must have an A. M. Best Company
financial and performance ratings of A-:IX or better.  All insurance policies
maintained, or caused to be maintained, by Grantor with respect to the Property,
except for general liability insurance, shall provide that each such policy
shall be primary without right of contribution from any other insurance that may
be carried by Grantor or Administrative Agent and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured.  At least fifteen (15) days
prior to the expiration of each such policies, Grantor shall furnish
Administrative Agent with evidence satisfactory to Administrative Agent of the
payment of premiums and the reissuance of policies continuing insurance in force
as required by this Mortgage. All such policies of insurance shall contain an
endorsement or agreement by the insurer that any loss is payable in accordance
with the terms of such policies notwithstanding any act or negligence of Grantor
which might otherwise result in forfeiture of said insurance, and the further
agreement of the insurer waiving all rights of setoff, counterclaim or
deductions against Grantor.  If any insurer which has issued a policy of title,
hazard, liability or other insurance required pursuant to this Mortgage or any
other Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, or if in
Administrative Agent’s reasonable opinion the financial responsibility of such
insurer is or becomes inadequate, Grantor shall, in each instance promptly upon
its discovery thereof or upon the request of Administrative Agent therefor, and
at Grantor’s expense, promptly obtain and deliver to Administrative Agent a like
policy (or, if and to the extent permitted by Administrative Agent, acceptable
evidence of insurance) issued by another insurer, which insurer and policy meet
the requirements of this Mortgage or such other Loan Document, as the case may
be.  Without limiting the discretion of Administrative Agent with respect to
required endorsements to insurance policies, and unless prohibited by the
Condominium Act, all such policies for loss of or damage to the Property shall
contain a standard mortgagee clause (without contribution) naming Administrative
Agent as mortgagee with loss proceeds payable to Administrative Agent
notwithstanding (i) any act, failure to act or negligence of or violation of any
warranty, declaration or condition contained in any such policy by any named or
additional insured; (ii) the occupation or use of the Property for purposes more
hazardous than permitted by the terms of

10


--------------------------------------------------------------------------------


any such policy; (iii) any foreclosure or other action by Administrative Agent
under the Loan Documents; or (iv) any change in title to or ownership of the
Property or any portion thereof, such proceeds to be held for application as
provided in the Loan Documents.  The originals of each initial insurance policy
(or to the extent permitted by Administrative Agent, a copy of the original
policy and such evidence of insurance acceptable to Administrative Agent) and
unless prohibited by the Condominium Act shall be delivered to Administrative
Agent at the time of execution of this Mortgage, with all premiums fully paid
current, and each renewal or substitute policy (or evidence of insurance) shall
be delivered to Administrative Agent, with all premiums fully paid current, at
least ten (10) days before the termination of the policy it renews or replaces. 
Grantor shall pay all premiums on policies required hereunder as they become due
and payable and promptly deliver to Administrative Agent evidence satisfactory
to Administrative Agent of the timely payment thereof.  If any loss occurs at
any time when Grantor has failed to perform Grantor’s covenants and agreements
in this paragraph with respect to any insurance payable because of loss
sustained to any part of the Property, whether or not such insurance is required
by Administrative Agent, Administrative Agent shall nevertheless be entitled to
the benefit of all insurance covering the loss and held by or for Grantor, to
the same extent as if it had been made payable to Administrative Agent.  Upon
any foreclosure hereof or transfer of title to the Property in extinguishment of
the whole or any part of the Secured Indebtedness, all of Grantor’s right, title
and interest in and to the insurance policies referred to in this Section
(including unearned premiums) and all proceeds payable thereunder shall
thereupon vest in the purchaser at foreclosure or other such transferee, to the
extent permissible under such policies.  Administrative Agent shall have the
right (but not the obligation) to make proof of loss for, settle and adjust any
claim under, and receive the proceeds of, all insurance for loss of or damage to
the Property regardless of whether or not such insurance policies are required
by Administrative Agent, and the expenses incurred by Administrative Agent in
the adjustment and collection of insurance proceeds shall be a part of the
Secured Indebtedness and shall be due and payable to Lenders on demand,
provided, that, except during an Event of Default, any settlement or adjustment
of any claim may be negotiated by the Grantor if the amount involved is equal to
or less than $100,000, if the amount involved is greater than $100,000 then the
same shall remain subject to the final approval of Administrative Agent and the
requirements of this Mortgage.  Administrative Agent shall not be, under any
circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to Grantor.  Except as may be required by
the Collateral Assignment, any such proceeds received by Administrative Agent
shall, after deduction therefrom of all reasonable expenses actually incurred by
Administrative Agent, including attorneys’ fees, at Administrative Agent’s
option be (1) released to Grantor, or (2) applied (upon compliance with such
terms and conditions as may be required by Administrative Agent) to repair or
restoration, either partly or entirely, of the Property so damaged, or (3)
applied to the payment of the Secured Indebtedness in such order and manner as
Administrative Agent, in its sole discretion, may elect, whether or not due.  In
any event, the unpaid portion of the Secured Indebtedness shall remain in full
force and effect and the payment thereof shall not be excused.  Grantor shall at
all times comply with the requirements of the insurance policies required
hereunder and of the issuers of such policies

11


--------------------------------------------------------------------------------


and of any board of fire underwriters or similar body as applicable to or
affecting the Property.  Notwithstanding anything contained in this Section
2.1(d), Grantor shall have no obligation to Administrative Agent that violates
the Condominium Act.

(e)           Reserve for Insurance, Taxes and Assessments.  Upon request of
Administrative Agent, to secure the payment and performance of the Secured
Indebtedness, but not in lieu of such payment and performance, Grantor will
deposit with Administrative Agent a sum equal to real estate taxes, assessments
and charges (which charges for the purposes of this paragraph shall include
without limitation any recurring charge which could result in a lien against the
Property) against the Property for the current year and the premiums for such
policies of insurance for the current year (other than for insurance maintained
solely by the Condominium Association), all as estimated by Administrative Agent
and prorated to the end of the calendar month following the month during which
Administrative Agent’s request is made, and thereafter will deposit with
Administrative Agent, on each date when an installment of principal and/or
interest is due on the Loan, sufficient funds (as estimated from time to time by
Administrative Agent) to permit Administrative Agent to pay at least fifteen
(15) days prior to the due date (or, in the case of real estate taxes and
assessments, the delinquency date) thereof, the next maturing real estate taxes,
assessments and charges and premiums for such policies of insurance. 
Administrative Agent shall have the right to rely upon tax information furnished
by applicable taxing authorities in the payment of such taxes or assessments and
shall have no obligation to make any protest of any such taxes or assessments. 
To the extent permitted by law, any excess over the amounts required for such
purposes shall be held by Administrative Agent for future use, applied to any
Secured Indebtedness or refunded to Grantor, at Administrative Agent’s option,
and any deficiency in such funds so deposited shall be made up by Grantor upon
demand of Administrative Agent.  All such funds so deposited shall bear no
interest, may be co-mingled with the general funds of Administrative Agent and
shall be applied by Administrative Agent toward the payment of such taxes,
assessments, charges and premiums when statements therefor are presented to
Administrative Agent by Grantor (which statements shall be presented by Grantor
to Administrative Agent a reasonable time before the applicable amount is due);
provided, however, that, if a Default shall have occurred hereunder, such funds
may at Administrative Agent’s option be applied to the payment of the Secured
Indebtedness in the order determined by Administrative Agent in its sole
discretion, and that Administrative Agent may (but shall have no obligation) at
any time, in its discretion, apply all or any part of such funds toward the
payment of any such taxes, assessments, charges or premiums which are past due,
together with any penalties or late charges with respect thereto.  The
conveyance or transfer of Grantor’s interest in the Property for any reason
(including without limitation the foreclosure of a subordinate lien or security
interest or a transfer by operation of law) shall constitute an assignment or
transfer of Grantor’s interest in and rights to such funds held by
Administrative Agent under this paragraph but subject to the rights of
Administrative Agent hereunder.

(f)            Condemnation.  Grantor shall notify Administrative Agent promptly
of any threatened or pending proceeding for condemnation affecting the Property
or arising out of damage to the Property, and Grantor shall, at Grantor’s
expense, diligently prosecute any such proceedings.  Administrative Agent shall
have the right (but not the obligation) to participate in

12


--------------------------------------------------------------------------------


any such proceeding and to be represented by counsel of its own choice. 
Administrative Agent shall be entitled to receive all sums which may be awarded
or become payable to Grantor for the condemnation of the Property, or any part
thereof, for public or quasi-public use, or by virtue of private sale in lieu
thereof, and any sums which may be awarded or become payable to Grantor for
injury or damage to the Property. Grantor shall, promptly upon request of
Administrative Agent, execute such additional assignments and other documents as
may be necessary from time to time to permit such participation and to enable
Administrative Agent to collect and receipt for any such sums.  All such sums
are hereby assigned to Administrative Agent, and except as may be required by
the Collateral Assignment, shall, after deduction therefrom of all reasonable
expenses actually incurred by Administrative Agent, including attorneys’ fees,
at Administrative Agent’s option be (1) released to Grantor, or (2) applied
(upon compliance with such terms and conditions as may be required by
Administrative Agent) to repair or restoration of the Property, or (3) applied
to the payment of the Secured Indebtedness in such order and manner as
Administrative Agent, in its sole discretion, may elect, whether or not due.  In
any event the unpaid portion of the Secured Indebtedness shall remain in full
force and effect and the payment thereof shall not be excused.  Administrative
Agent shall not be, under any circumstances, liable or responsible for failure
to collect or to exercise diligence in the collection of any such sum or for
failure to see to the proper application of any amount paid over to Grantor. 
Administrative Agent is hereby authorized, in the name of Grantor, to execute
and deliver valid acquittances for, and to appeal from, any such award, judgment
or decree.  All costs and expenses (including but not limited to attorneys’
fees) incurred by Administrative Agent in connection with any condemnation shall
be a demand obligation owing by Grantor (which Grantor hereby promises to pay)
to Administrative Agent pursuant to this Mortgage.

(g)           Compliance with Legal Requirements.  The Grantor, the Property and
the use, operation and maintenance thereof and all activities thereon do and
shall at all times comply with the terms, conditions, covenants, representations
and warranties of the Loan Agreement and all applicable Legal Requirements
(hereinafter defined).  The Property is not, and shall not be, dependent on any
other property or premises or any interest therein other than the Property to
fulfill any requirement of any Legal Requirement.  Grantor shall not, by act or
omission, permit any building or other improvement not subject to the lien of
this Mortgage to rely on the Property or any interest therein to fulfill any
requirement of any Legal Requirement.  No improvement upon or use of any part of
the Property constitutes a nonconforming use under any zoning law or similar law
or ordinance.  Grantor has obtained and shall preserve in force all requisite
zoning, utility, building, health, environmental and operating permits from the
governmental authorities having jurisdiction over the Property.  If Grantor
receives a notice or claim from any person that the Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance, in
any material respect, with any Legal Requirement, Grantor will promptly furnish
a copy of such notice or claim to Administrative Agent.  Grantor has received no
notice and has no knowledge of any such noncompliance.  As used in this
Mortgage:  (i) the term “Legal Requirement” means any Law (hereinafter defined),
agreement, covenant, restriction, easement or condition (including, without
limitation of the foregoing, any condition or requirement imposed by any
insurance or surety company), as any of the same now exists or may be changed or
amended or come into effect in the future; and (ii) the term “Law” means any

13


--------------------------------------------------------------------------------


federal, state or local law, statute, ordinance, code, rule, regulation,
license, permit, authorization, decision, order, injunction or decree, domestic
or foreign.

(h)           Maintenance, Repair and Restoration.  Grantor will keep the
Property in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate.  Notwithstanding the foregoing,
Grantor will not, without the prior written consent of Administrative Agent, (i)
remove from the Property any fixtures or personal property covered by this
Mortgage except such as is replaced by Grantor by an article of comparable
quality and utility, owned by Grantor, free and clear of any lien or security
interest (except that created by this Mortgage), or (ii) make any structural
alteration to the Property or any other alteration thereto which impairs, except
to an immaterial extent, the value thereof. If any act or occurrence of any kind
or nature (including any condemnation or any casualty for which insurance was
not obtained or obtainable) shall result in damage to or loss or destruction of
the Property, Grantor shall give prompt notice thereof to Administrative Agent
and Grantor shall promptly, at Grantor’s sole cost and expense and regardless of
whether insurance or condemnation proceeds (if any) shall be available or
sufficient for the purpose, secure the Property as necessary and commence and
continue diligently to completion to restore, repair, replace and rebuild the
Property as nearly as possible to its value, condition and character immediately
prior to the damage, loss or destruction.  Notwithstanding the foregoing,
Grantor shall not be required to perform the obligations contained under this
subparagraph (k) with respect to (A) any Units comprising the Land released from
the lien of this Mortgage, or (B) the Common Elements of the Condominium so long
as the Condominium Association is performing such obligations.

(i)            No Other Liens.  Grantor will not, without the prior written
consent of Administrative Agent, create, place or permit to be created or
placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any deed of trust, mortgage, voluntary or involuntary lien,
whether statutory, constitutional or contractual, security interest, encumbrance
or charge, or conditional sale or other title retention document, against or
covering the Property, or any part thereof, other than the Permitted
Encumbrances, regardless of whether the same are expressly or otherwise
subordinate to the lien or security interest created in this Mortgage, and
should any of the foregoing become attached hereafter in any manner to any part
of the Property without the prior written consent of Administrative Agent,
Grantor will cause the same to be promptly discharged and released. 
Notwithstanding the foregoing, Administrative Agent shall not unreasonably delay
or withhold its consent to financing or leasing of (A) certain types of office
equipment, such as copiers or fax machines, provided, that, such office
equipment (i) is readily replaceable and the removal and replacement of such
equipment will not significantly impact the operation of the hotel, and (ii)
will not be used to store or hold any proprietary information or information
necessary for the operation of the Improvements as a hotel that is not readily
available otherwise and (B) televisions, provided, that, the underlying lease or
financing documentation will provide Administrative Agent with notice of any
defaults of Grantor under such documentation and the opportunity, but not the
obligation, to cure such defaults within a period of at least thirty (30) days. 
Grantor will own all parts of the Property

14


--------------------------------------------------------------------------------


and will not acquire any fixtures, equipment or other property (including
software embedded therein) forming a part of the Property pursuant to a lease,
license, security agreement or similar agreement, whereby any party has or may
obtain the right to repossess or remove same, without the prior written consent
of Administrative Agent.  If Administrative Agent consents to the voluntary
grant by Grantor of any deed of trust or mortgage, lien, security interest, or
other encumbrance (hereinafter called “Subordinate Lien”) covering any of the
Property or if the foregoing prohibition is determined by a court of competent
jurisdiction to be unenforceable as to a Subordinate Lien, any such Subordinate
Lien shall contain express covenants to the effect that: (1) the Subordinate
Lien is unconditionally subordinate to this Mortgage and all Leases (as defined
in the Assignment of Rents); (2) if any action (whether judicial or pursuant to
a power of sale) shall be instituted to foreclose or otherwise enforce the
Subordinate Lien, no tenant of any of the Leases shall be named as a party
defendant, and no action shall be taken that would terminate any occupancy or
tenancy without the prior written consent of Administrative Agent; (3) Rents (as
defined in the Assignment of Rents), if collected by or for the Administrative
Agent of the Subordinate Lien, shall be applied first to the payment of the
Secured Indebtedness then due and expenses incurred in the ownership, operation
and maintenance of the Property in such order as Administrative Agent may
determine, prior to being applied to any indebtedness secured by the Subordinate
Lien; (4) written notice of default under the Subordinate Lien and written
notice of the commencement of any action (whether judicial or pursuant to a
power of sale) to foreclose or otherwise enforce the Subordinate Lien or to seek
the appointment of a receiver for all or any part of the Property shall be given
to Administrative Agent with or promptly after the occurrence of any such
default or commencement; and (5) neither the Administrative Agent of the
Subordinate Lien, nor any purchaser at foreclosure thereunder, nor anyone
claiming by, through or under any of them shall succeed to any of Grantor’s
rights hereunder without the prior written consent of Administrative Agent.

(j)            Operation of Property.  Grantor will operate the Property in a
good and workmanlike manner and in accordance with all Legal Requirements and
will pay all fees or charges of any kind in connection therewith.  Grantor will
keep the Property occupied so as not to impair the insurance carried thereon. 
Grantor will not use or occupy or conduct any activity on, or allow the use or
occupancy of or the conduct of any activity on, the Property in any manner which
violates any Legal Requirement or which constitutes a public or private nuisance
or which makes void, voidable or cancelable, or increases the premium of, any
insurance then in force with respect thereto.  Except with Administrative
Agent’s prior written consent, Grantor will not initiate or permit any zoning
reclassification of the Property or seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in such a manner which would result in such use becoming a nonconforming use
under applicable zoning ordinances or other Legal Requirement.  Grantor will not
impose any easement, restrictive covenant or encumbrance upon the Property,
execute or file any subdivision plat affecting the Property or consent to the
annexation of the Property to any municipality, without the prior written
consent of Administrative Agent.  Grantor will not knowingly do or suffer to be
done any act whereby the value of any part of the Property may be lessened. 
Grantor will preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to the Property.  Without the prior written
consent of Administrative Agent, there

15


--------------------------------------------------------------------------------


shall be no drilling or exploration for or extraction, removal or production of
any mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of the Land regardless of the
depth thereof or the method of mining or extraction thereof.

(k)           Financial Matters.  Grantor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law is pending (or, to Grantor’s knowledge, threatened) by or against
Grantor, or any affiliate of Grantor, as a debtor.  All reports, statements,
plans, budgets, applications, agreements and other data and information
heretofore furnished or hereafter to be furnished by or on behalf of Grantor to
Administrative Agent in connection with the loan or loans evidenced by the Loan
Documents (including, without limitation, all financial statements and financial
information) are and will be true, correct and complete in all material respects
as of their respective dates and do not and will not omit to state any fact or
circumstance necessary to make the statements contained therein not misleading. 
No material adverse change has occurred since the dates of such reports,
statements and other data in the financial condition of Grantor or, to Grantor’s
knowledge, of any tenant under any lease described therein.  For the purposes of
this paragraph, “Grantor” shall also include any affiliate of Grantor,
Guarantor, any affiliate of Guarantor and each of their respective successors
and assigns liable directly or indirectly for the Secured Indebtedness.

(l)            Status of Grantor; Suits and Claims; Loan Documents.  If Grantor
is a corporation, partnership, limited liability company, or other legal entity,
Grantor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in, each state in which the Land is located,
and (iii) possessed of all requisite power and authority to carry on its
business and to own and operate the Property.  Each Loan Document executed by
Grantor has been duly authorized, executed and delivered by Grantor, and the
obligations thereunder and the performance thereof by Grantor in accordance with
their terms are and will continue to be within Grantor’s power and authority
(without the necessity of joinder or consent of any other person, except for
such as have been obtained), are not and will not be in contravention of any
Legal Requirement or any other document or agreement to which Grantor or the
Property is subject, and do not and will not result in the creation of any
encumbrance against any assets or properties of Grantor, Guarantor, any
affiliate of Grantor, or any affiliate of Guarantor liable, directly or
indirectly, for any of the Secured Indebtedness, except as expressly
contemplated by the Loan Documents.  There is no suit, action, claim,
investigation, inquiry, proceeding or demand pending (or, to Grantor’s
knowledge, threatened) against Grantor, Guarantor, any affiliate of Grantor, or
any affiliate of Guarantor liable directly or indirectly for the Secured
Indebtedness or which to, Grantor’s best knowledge, affects the Property
(including, without limitation, any which challenges or otherwise pertains to
Grantor’s title to the Property) or the validity, enforceability or priority of
any of the Loan Documents.  There is no judicial or administrative action, suit
or proceeding pending (or, to Grantor’s knowledge, threatened) against Grantor,
Guarantor, any affiliate of Grantor, or any affiliate of Guarantor liable
directly or indirectly for the Secured Indebtedness, except as has been
disclosed in writing to Administrative Agent in connection with the loan
evidenced by the Note.  The Loan Documents, to which Grantor is a party,
constitute legal, valid

16


--------------------------------------------------------------------------------


and binding obligations of Grantor enforceable in accordance with their terms,
except as the enforceability thereof may be limited by Debtor Relief Laws and
except as the availability of certain remedies may be limited by general
principles of equity.  Grantor is not a “foreign person” within the meaning of
the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701 (i.e.
Grantor is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate as those terms are defined therein and in any
regulations promulgated thereunder).  The Loan is solely for business and/or
investment purposes, and is not intended for personal, family, household or
agricultural purposes.  Grantor further warrants that the proceeds of the Loan
shall be used for commercial purposes and stipulates that the Loan shall be
construed for all purposes as a commercial loan.  Grantor’s exact legal name is
correctly set forth at the end of this Mortgage.  If Grantor is not an
individual, Grantor is an organization of the type and (if not an unregistered
entity) is incorporated in or organized under the laws of the state specified in
the introductory paragraph of this Mortgage.  If Grantor is an unregistered
entity (including, without limitation, a general partnership) it is organized
under the laws of the state specified in the introductory paragraph of this
Mortgage.  Grantor will not cause or permit any change to be made in its name,
identity, (including its trade name or names), organizational structure, unless
Grantor shall have notified Administrative Agent in writing of such change at
least 30 days prior to the effective date of such change, and shall have first
taken all action required by Administrative Agent for the purpose of further
perfecting or protecting the lien and security interest of Administrative Agent
in the Property.  In addition, Grantor shall not change its organizational
structure without first obtaining the prior written consent of Administrative
Agent.  Grantor’s principal place of business and chief executive office, and
the place where Grantor keeps its books and records (in addition to at the
Property), including recorded data of any kind or nature, regardless of the
medium of recording including, without limitation, software, writings, plans,
specifications and schematics concerning the Property, has for the preceding
four months (or, if less, the entire period of the existence of Grantor) been
and will continue to be (unless Grantor notifies Administrative Agent of any
change in writing at least 30 days prior to the date of such change) the address
of Grantor set forth Article I of this Mortgage.  If Grantor is an individual,
Grantor’s principal residence has for the preceding four months been and will
continue to be (unless Grantor notifies Administrative Agent of any change in
writing at least 30 days prior to the date of such change) the address of the
principal residence of Grantor set forth in Article I of this Mortgage. 
Grantor’s organizational identification number, assigned by the state of
incorporation or organization is 4374691.  Grantor shall promptly notify
Administrative Agent (i) of any change of its organizational identification
number, or (ii) if Grantor does not now have an organization identification
number and later obtains one, of such organizational identification number.

(m)          Further Assurances.  Grantor will, within a reasonable period of
time following  request of Administrative Agent, (i) correct any defect, error
or omission which may be discovered in the contents, execution or acknowledgment
of this Mortgage or any other Loan Document; (ii) execute, acknowledge, deliver,
procure and record and/or file such further documents (including, without
limitation, further mortgages, deeds of trust, security agreements, and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage,
to more fully identify and

17


--------------------------------------------------------------------------------


subject to the liens and security interests hereof any property intended to be
covered hereby (including specifically, but without limitation, any renewals,
additions, substitutions, replacements, or appurtenances to the Property) or as
deemed advisable by Administrative Agent in its commercially reasonable judgment
to protect the lien or the security interest hereunder against the rights or
interests of third persons; and (iii) use best efforts to provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of Administrative Agent to enable Administrative Agent
to comply with the requirements or requests of any agency having jurisdiction
over Administrative Agent or any examiners of such agencies with respect to the
indebtedness secured hereby, Grantor or the Property.  Grantor shall pay all
costs connected with any of the foregoing, which shall be a demand obligation
owing by Grantor (which Grantor hereby promises to pay) to Administrative Agent
pursuant to this Mortgage.

(n)           Fees and Expenses.  Without limitation of any other provision of
this Mortgage or of any other Loan Document and to the extent not prohibited by
applicable law, Grantor will pay, and will reimburse to Administrative Agent
and/or Trustee on demand to the extent paid by Administrative Agent and/or
Trustee: (i) all reasonable appraisal fees, filing, registration and recording
fees, recordation, transfer and other taxes, brokerage fees and commissions,
abstract fees, title search or examination fees, title policy and endorsement
premiums and fees, uniform commercial code search fees, judgment and tax lien
search fees, escrow fees, attorneys’ fees, architect fees, engineer fees,
construction consultant fees, environmental inspection fees, survey fees, and
all other costs and expenses of every character incurred by Grantor or
Administrative Agent and/or Trustee in connection with the preparation of the
Loan Documents, the evaluation, closing and funding of the Loan, and any and all
amendments and supplements to this Mortgage, the Loan Agreement, or any other
Loan Documents or any approval, consent, waiver, release or other matter
requested or required hereunder or thereunder, or otherwise attributable or
chargeable to Grantor as owner of the Property; and (ii) all costs and expenses,
including attorneys’ fees and expenses, incurred or expended in connection with
the exercise of any right or remedy, or the defense of any right or remedy or
the enforcement of any obligation of Grantor, hereunder or under any other Loan
Document.

(o)           Indemnification.

(i)            Grantor will indemnify and hold harmless Administrative Agent and
Trustee from and against, and reimburse it on demand for, any and all
Indemnified Matters (hereinafter defined).  For purposes of this subparagraph
(i), the term “Administrative Agent” and “Trustee” shall include Administrative
Agent, and Trustee, and any persons owned or controlled by, owning or
controlling, or under common control or affiliated with Administrative Agent or
Trustee respectively and the directors, officers, partners, employees,
attorneys, agents and representatives of each of them.  WITHOUT LIMITATION, THE
FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED
TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR
CONTRIBUTORY) OR STRICT LIABILITY

18


--------------------------------------------------------------------------------


OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PERSON.  HOWEVER, SUCH INDEMNITIES SHALL
NOT APPLY TO A PARTICULAR INDEMNIFIED PERSON TO THE EXTENT THAT THE SUBJECT OF
THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THAT INDEMNIFIED PERSON.  Any amount to be paid under this
paragraph (o) by Grantor to Administrative Agent and/or Trustee shall be a
demand obligation owing by Grantor (which Grantor hereby promises to pay) to
Administrative Agent and/or Trustee pursuant to this Mortgage.  Upon demand by
Administrative Agent, Grantor shall diligently defend any Indemnified Matter
which affects the Property or is made or commenced against Administrative Agent,
whether alone or together with Grantor or any other person, all at Grantor’s own
cost and expense and by counsel to be approved by Administrative Agent in the
exercise of its reasonable judgment.  In the alternative, at any time
Administrative Agent may elect to conduct its own defense through counsel
selected by Administrative Agent and at the cost and expense of Grantor. 
Nothing in this paragraph, elsewhere in this Mortgage or in any other Loan
Document shall limit or impair any rights or remedies of Administrative Agent
and/or Trustee (including without limitation any rights of contribution or
indemnification) against Grantor or any other person under any other provision
of this Mortgage, any other Loan Document, any other agreement or any applicable
Legal Requirement.

(ii)           For purposes of this subparagraph (ii), the term “Administrative
Agent” shall include Administrative Agent and each Lender, the directors,
officers, partners, employees and agents of Administrative Agent and such
Lenders or Trustee, respectively, and any persons owned or controlled by, owning
or controlling, or under common control or affiliated with Administrative Agent
and the Lenders or Trustee, respectively.  As used herein, the term “Indemnified
Matters” means any and all claims, demands, liabilities (including strict
liability), losses, damages (including consequential damages), causes of action,
judgments, penalties, fines, costs and expenses (including without limitation,
reasonable fees and expenses of attorneys and other professional consultants and
experts, and of the investigation and defense of any claim, whether or not such
claim is ultimately withdrawn or defeated, and the settlement of any claim or
judgment including all value paid or given in settlement) of every kind, known
or unknown, foreseeable or unforeseeable, which may be imposed upon, asserted
against or incurred or paid by Administrative Agent and/or Trustee at any time
and from time to time, whenever imposed, asserted or incurred, because of,
resulting from, in connection with, or arising out of any transaction, act,
omission, event or circumstance in any way connected with the Property or with
this Mortgage or any other Loan Document, including but not limited to any
bodily injury or death or property damage occurring in or upon or in the
vicinity of the Property through any cause whatsoever at any time on or before
the Release Date (hereinafter defined) any act performed or omitted to be
performed hereunder or under any other Loan Document, any breach by Grantor of
any representation, warranty, covenant, agreement or condition contained in this
Mortgage or in any other Loan Document, any default as defined herein, any claim
under or with respect to any Lease.  The term “Release Date” as used herein
means the earlier of the following two dates:  (i) the date on which the
indebtedness and obligations secured by this Mortgage have been paid and
performed in full and the Mortgage has been released; or (ii) the date on which
the lien of the Mortgage is fully and finally foreclosed or a conveyance by deed
in lieu of such

19


--------------------------------------------------------------------------------


foreclosure is fully and finally effective and possession of the Property has
been given to and accepted by the purchaser or grantee free of occupancy and
claims to occupancy by Grantor and their heirs, devisees, representatives,
successors and assigns; provided that, if such payment, performance, release,
foreclosure or conveyance is challenged, in bankruptcy proceedings or otherwise,
the Release Date shall be deemed not to have occurred until such challenge is
validly released, dismissed with prejudice or otherwise barred by law from
further assertion.  The indemnities in this paragraph (o) shall not terminate
upon the Release Date or upon the release, foreclosure or other termination of
this Mortgage but will survive the Release Date, foreclosure of this Mortgage or
conveyance in lieu of foreclosure, the repayment of the Secured Indebtedness the
termination of any and all Swap Transactions, the discharge and release of this
Mortgage and the other Loan Documents, any bankruptcy or other debtor relief
proceeding, and any other event whatsoever.

(p)           Taxes on Note or Mortgage.  Grantor will promptly pay all income,
franchise and other taxes owing by Grantor and any stamp, documentary,
recordation and transfer taxes or other similar taxes (unless such payment by
Grantor is prohibited by law) which may be required to be paid with respect to
the Loan, this Mortgage or any other instrument evidencing or securing any of
the Secured Indebtedness.  In the event of the enactment after this date of any
law of any governmental entity applicable to Lenders, the Loan, the Property or
this Mortgage deducting from the value of property for the purpose of taxation
any lien or security interest thereon, or imposing upon Lenders the payment of
the whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Grantor, or changing in any way the laws relating to the
taxation of deeds of trust or mortgages or security agreements or debts secured
by deeds of trust or mortgages or security agreements or the interest of the
mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Mortgage or the Secured
Indebtedness or Lenders, then, and in any such event, Grantor, upon demand by
Administrative Agent, shall pay such taxes, assessments, charges or liens, or
reimburse Lenders therefor; provided, however, that if in the opinion of counsel
for Administrative Agent (i) it might be unlawful to require Grantor to make
such payment or (ii) the making of such payment might result in the imposition
of interest beyond the maximum amount permitted by law, then and in such event,
the Required Lenders may elect, by notice in writing given to Grantor, to
declare all of the Secured Indebtedness to be and become due and payable ninety
(90) days from the giving of such notice.

(q)           Statement Concerning Note or Mortgage.  Grantor shall at any time
and from time to time furnish within seven (7) days of request by Administrative
Agent a written statement in such form as may be required by Administrative
Agent in its commercially reasonable judgment stating that (i) the Note, the
Loan Agreement, this Mortgage and the other Loan Documents are valid and binding
obligations of Grantor, enforceable against Grantor in accordance with their
terms; (ii) the unpaid principal balance of the Loan; (iii) the date to which
interest on the Loan is paid; (iv) the Loan, this Mortgage and the other Loan
Documents have not been released, subordinated or modified; and (v) there are no
known offsets or defenses against the enforcement of the Loan, this Mortgage or
any other Loan Document.  If any of the foregoing statements in clauses (i),
(iv) and (v) are untrue, Grantor shall, alternatively, specify the reasons
therefor.

20


--------------------------------------------------------------------------------


Section 2.2.  Performance by Administrative Agent on Grantor’s Behalf.  Grantor
agrees that, if Grantor fails to perform any act or to take any action which
under this Mortgage Grantor is required to perform or take, or to pay any money
which under this Mortgage Grantor is required to pay, and such failure
constitutes an Event of Default under this Mortgage, then Administrative Agent,
in Grantor’s name or its own name, may (but shall not be obligated to) perform
or cause to be performed such act or take such action or pay such money, and any
expenses so incurred by Administrative Agent and any money so paid by
Administrative Agent shall be a demand obligation owing by Grantor to
Administrative Agent (which obligation Grantor hereby promises to pay), shall be
a part of the Secured Indebtedness, and Administrative Agent, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment.  Administrative Agent and its designees shall
have the right to enter upon the Property at any time and from time to time for
any such purposes.  No such payment or performance by Administrative Agent shall
waive or cure any default or waive any right, remedy or recourse of
Administrative Agent.  Any such payment may be made by Administrative Agent in
reliance on any statement, invoice or claim without inquiry into the validity or
accuracy thereof.  Each amount due and owing by Grantor to Administrative Agent
pursuant to this Mortgage shall bear interest, from the date such amount becomes
due until paid, at the rate per annum provided in the Loan Agreement for
interest on past due principal owed on the Loan, which interest shall be payable
to Administrative Agent on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
Secured Indebtedness.  The amount and nature of any expense by Administrative
Agent hereunder and the time when paid shall be fully established by the
certificate of Administrative Agent or any of Administrative Agent’s officers or
agents.

Section 2.3.  Absence of Obligations of Administrative Agent with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of “Property” and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable law, the Property is
composed of Grantor’s rights, title and interests therein but not Grantor’s
obligations, duties or liabilities pertaining thereto, (ii) Administrative Agent
neither assumes nor shall have any obligations, duties or liabilities in
connection with any portion of the items described in the definition of
“Property” herein, either prior to or after obtaining title to such Property,
whether by foreclosure sale, the granting of a deed in lieu of foreclosure or
otherwise, and (iii) Administrative Agent may, at any time prior to or after the
acquisition of title to any portion of the Property as above described, advise
any party in writing as to the extent of Administrative Agent’s interest therein
and/or expressly disaffirm in writing any rights, interests, obligations, duties
and/or liabilities with respect to such Property or matters related thereto. 
Without limiting the generality of the foregoing, it is understood and agreed
that Administrative Agent shall have no obligations, duties or liabilities prior
to or after acquisition of title to any portion of the Property, as lessee under
any lease or purchaser or seller under any contract or option unless
Administrative Agent elects otherwise by written notification.

Section 2.4.  Authorization to File Financing Statements; Power of Attorney. 
Grantor hereby authorizes Administrative Agent at any time and from time to time
to file any initial financing statements, amendments thereto and continuation
statements as authorized by

21


--------------------------------------------------------------------------------


applicable law, required by Administrative Agent to establish or maintain the
validity, perfection and priority of the security interests granted in this
Mortgage.  For purposes of such filings, Grantor agrees to furnish any
information requested by Administrative Agent promptly upon request by
Administrative Agent.  Grantor also ratifies its authorization for
Administrative Agent to have filed any like initial financing statements,
amendments thereto or continuation statements if filed prior to the date of this
Mortgage.  Grantor hereby irrevocably constitutes and appoints Administrative
Agent and any officer or agent of Administrative Agent, with full power of
substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of Grantor or in Grantor’s own name
to execute in Grantor’s name any such documents and to otherwise carry out the
purposes of this Section 2.4, to the extent that Grantor’s authorization above
is not sufficient.  To the extent permitted by law, Grantor hereby ratifies all
acts said attorneys-in-fact shall lawfully do or cause to be done in the future
by virtue hereof.  This power of attorney is a power coupled with an interest
and shall be irrevocable.

Section 2.5  Compliance with Condominium Act and Condominium Documents.

(a)           Grantor shall comply with and perform all of its obligations,
regardless of whether said obligations arise from the status of Grantor as an
owner of Units comprising the Land or as Declarant (as such term is defined in
the Condominium Act), under the Condominium Declaration, Condominium Act, the
Interstate Land Sales Act, the Condominium By-laws, and any rules and
regulations of the Condominium Association (the Condominium Declaration, the
Condominium By-laws and the rules and regulations of the Condominium Association
being collectively hereinafter referred to as the “Condominium Documents”), and
Grantor shall not violate or breach any material warranty, representation,
covenant or agreement contained therein and binding on it.  Grantor shall
promptly deliver to Administrative Agent a true and full copy of each and every
notice of default received by Grantor with respect to any obligation of Grantor
under the provisions of the Condominium Act, the Interstate Land Sales Act, or
the Condominium Documents.

(b)           During the period of Declarant control, if any, specified in the
Condominium Declaration, no material amendments, modifications, supplements or
releases shall be made to any of the Condominium Documents (excluding any rules
and regulations of the Condominium Association) without the prior written
approval of Administrative Agent, which approval shall not be unreasonably
withheld or delayed.

(c)           Grantor shall not, without the prior written consent of
Administrative Agent, intentionally terminate, cancel, surrender or abandon any
material rights of the Declarant provided under the Condominium Declaration or
the Condominium Act, and any such termination, cancellation, surrender or
abandonment, or attempt thereof, without Administrative Agent’s consent, shall
be invalid and of no force and effect.

(d)           Grantor shall pay to the Condominium Association all common
expenses and other assessments required of it by the Condominium Declaration and
shall deliver proof of such payment (and an accounting of the balance of funds
on deposit from time to time in the common

22


--------------------------------------------------------------------------------


expense fund or funds required to be established by the Condominium Declaration)
upon reasonable demand by Administrative Agent made at reasonable intervals.

(e)           Upon the occurrence and during the continuation of an Event of
Default under the terms of this Mortgage, Administrative Agent shall have all
rights and privileges which Grantor (as the owner of a Unit) has by virtue of
the Condominium Act and the Condominium Declaration as though Administrative
Agent were in fact an owner, including without limiting the generality of the
foregoing, all voting rights accruing to Grantor under the terms of the
Condominium Declaration; and Grantor hereby nominates and appoints
Administrative Agent irrevocably so long as this Mortgage remains in effect as
Grantor’s exclusive proxy to vote and, as Grantor’s exclusive agent, to act with
respect to all of said rights, upon the occurrence and during the continuation
of an Event of Default under the terms of this Mortgage.  The Condominium
Association (or the Board of Directors of the Condominium Association) shall be
entitled to rely conclusively on written notice of default from Administrative
Agent to the Condominium Association (or the Board of Directors of the
Condominium Association) as to the existence of such Event of Default and as to
Administrative Agent’s rights and privileges under this subparagraph (e),
including all voting rights accruing to Grantor under the terms of the
Condominium Declaration and the Condominium Act.  In no event shall
Administrative Agent be liable for any assessments of common expenses provided
for in the Condominium Documents, or under any resolution adopted by the
Condominium Association, nor shall Administrative Agent be deemed to be a
Declarant, by the exercise of its rights under this Mortgage, unless and until
Administrative Agent agrees and assumes, in writing, the obligations of
Declarant arising under the Condominium Declaration.

(f)            Grantor shall not, except after notice to Administrative Agent
and with the prior written consent of Administrative Agent, (i) vote for or
consent to any material modification of, material amendment to or relaxation in
the enforcement of any provision of the Condominium Declaration; (ii) in the
event of damages to or destruction of the Condominium, exercise any vote with
respect to casualty or condemnation proceeds; (iii) partition or subdivide any
Unit; (iv) consent to or vote for the termination of the Condominium, except for
abandonment or termination deemed to have occurred, if at all, by law in the
case of substantial destruction by fire or other casualty or in the case of a
taking by condemnation or eminent domain; (v) consent to or vote for any
material amendment to the Condominium Documents including, without limitation,
any amendment which would change the allocated interests of the owners in the
Condominium; or (vi) consent to or vote for the effectuation of any decision by
the Condominium Association to terminate professional management and assume
self-management of the Condominium.

23


--------------------------------------------------------------------------------


ARTICLE 3

Reserved

ARTICLE 4

Event of Default

Section 4.1.  Events of Default.  The occurrence of any one of the following
shall be a default under this Mortgage (“Event of Default”):

(a)           Nonperformance of Covenants.  Any covenant, agreement or condition
herein or in any other Loan Document (other than covenants otherwise addressed
in another paragraph of this Section) is not fully and timely performed,
observed or kept, and such failure is not cured within the applicable notice and
cure period (if any) provided for herein or in such other Loan Document.

(b)           Default under Loan Agreement or other Loan Documents.  The
occurrence of an Default under (and as defined in) the Loan Agreement or a
default or event of default (however defined in) any other Loan Document (after
giving effect to any notice or cure periods, if any).

Section 4.2.  Notice and Cure.  If any provision of this Mortgage or any other
Loan Document provides for Administrative Agent to give to Grantor any notice
regarding a default or incipient default, then if Administrative Agent shall
fail to give such notice to Grantor as provided, the sole and exclusive remedy
of Grantor for such failure shall be to seek appropriate equitable relief to
enforce the agreement to give such notice and to have any acceleration of the
maturity of the Loan and the Secured Indebtedness postponed or revoked and
foreclosure proceedings in connection therewith delayed or terminated pending or
upon the curing of such default in the manner and during the period of time
permitted by such agreement, if any, and Grantor shall have no right to damages
or any other type of relief not herein specifically set out against
Administrative Agent, all of which damages or other relief are hereby waived by
Grantor.  Nothing herein or in any other Loan Document shall operate or be
construed to add on or make cumulative any cure or grace periods specified in
any of the Loan Documents.

ARTICLE 5

Remedies

Section 5.1.  Certain Remedies.  If an Event of Default shall occur and be
continuing, Administrative Agent may (but shall have no obligation to) exercise
any one or more of the following remedies, without notice (unless notice is
required by applicable statute):

(a)           Acceleration; Termination.  Administrative Agent may at any time
and from time to time declare any or all of the Secured Indebtedness immediately
due and payable and may terminate any and all Swap Transactions.  Upon any such
declaration, such Secured Indebtedness shall, thereupon be immediately due and
payable, and such Swap Transactions shall immediately terminate, without
presentment, demand, protest, notice of protest, notice of acceleration or of
intention to accelerate or any other notice or declaration of any kind, all of
which are hereby expressly waived by Grantor.

(b)           Enforcement of Assignment of Rents.  Administrative Agent may take
any of the actions described in that certain Assignment of Rents, Leases and
Receivables (the “Assignment

24


--------------------------------------------------------------------------------


of Rents”) dated of even date herewith executed by Grantor for the benefit of
Administrative Agent on behalf of itself and the Lenders with or without taking
possession of any portion of the Property or taking any action with respect to
such possession.

(c)           Foreclosure.  Upon the occurrence of an Event of Default, Trustee,
or his successor or substitute, is authorized and empowered and it shall be his
special duty at the request of Administrative Agent to sell the Property or any
part thereof situated in the State of Texas, at the courthouse of any county
(whether or not the counties in which the Property is located are contiguous, if
the Property is located in more than one county) in the State of Texas in which
any part of the Property is situated, at public venue to the highest bidder for
cash between the hours of ten o’clock a.m. and four o’clock  p.m. on the first
Tuesday in any month or at such other place, time and date as provided by the
statutes of the State of Texas then in force governing sales of real estate
under powers of sale conferred by deed of trust, after having given notice of
such sale in accordance with such statutes.  Any sale made by Trustee hereunder
may be as an entirety or in such parcels as Administrative Agent may request. 
To the extent permitted by applicable law, any sale may be adjourned by
announcement at the time and place appointed for such sale without further
notice except as may be required by law.  The sale by Trustee of less than the
whole of the Property shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sale or sales under such
power until the whole of the Property shall be sold; and, if the proceeds of
such sale of less than the whole of the Property shall be less than the
aggregate of the Secured Indebtedness and the expense of executing this trust as
provided herein, this Mortgage and the lien hereof shall remain in full force
and effect as to the unsold portion of the Property just as though no sale had
been made; provided, however, that Grantor shall never have any right to require
the sale of less than the whole of the Property but Administrative Agent shall
have the right, at its sole election, to request Trustee to sell less than the
whole of the Property.  Trustee may, after any request or direction by
Administrative Agent, sell not only the real property but also the Collateral
and other interests which are a part of the Property, or any part thereof, as a
unit and as a part of a single sale, or may sell any part of the Property
separately from the remainder of the Property.  It shall not be necessary for
Trustee to have taken possession of any part of the Property or to have present
or to exhibit at any sale any of the Collateral.  After each sale, Trustee shall
make to the purchaser or purchasers at such sale good and sufficient conveyances
in the name of Grantor, conveying the property so sold to the purchaser or
purchasers with general warranty of title of Grantor, subject to the Permitted
Encumbrances (and to such leases and other matters, if any, as Trustee may elect
upon request of Administrative Agent), and shall receive the proceeds of said
sale or sales and apply the same as herein provided.  Payment of the purchase
price to the Trustee shall satisfy the obligation of purchaser at such sale
therefor, and such purchaser shall not be responsible for the application
thereof.  The power of sale granted herein shall not be exhausted by any sale
held hereunder by Trustee or his substitute or successor, and such power of sale
may be exercised from time to time and as many times as Administrative Agent may
deem necessary until all of the Property has been duly sold and all Secured
Indebtedness has been fully paid.  In the event any sale hereunder is not
completed or is defective in the opinion of Administrative Agent, such sale
shall not exhaust the power of sale hereunder and Administrative Agent shall
have the right to cause a subsequent sale or sales to be made

25


--------------------------------------------------------------------------------


hereunder.  Any and all statements of fact or other recitals made in any deed or
deeds or other conveyances given by Trustee or any successor or substitute
appointed hereunder as to nonpayment of the Secured Indebtedness or as to the
occurrence of any default, or as to Administrative Agent’s having declared all
of said indebtedness to be due and payable, or as to the request to sell, or as
to notice of time, place and terms of sale and the properties to be sold having
been duly given, or as to the refusal, failure or inability to act of Trustee or
any substitute or successor trustee, or as to the appointment of any substitute
or successor trustee, or as to any other act or thing having been duly done by
Administrative Agent or by such Trustee, substitute or successor, shall be taken
as prima facie evidence of the truth of the facts so stated and recited.  The
Trustee or his successor or substitute may appoint or delegate any one or more
persons as agent to perform any act or acts necessary or incident to any sale
held by Trustee, including the posting of notices and the conduct of sale, but
in the name and on behalf of Trustee, his successor or substitute.  If Trustee
or his successor or substitute shall have given notice of sale hereunder, any
successor or substitute Trustee thereafter appointed may complete the sale and
the conveyance of the property pursuant thereto as if such notice had been given
by the successor or substitute Trustee conducting the sale.

(d)           Uniform Commercial Code.  Without limitation of Administrative
Agent’s rights of enforcement with respect to the Collateral or any part thereof
in accordance with the procedures for foreclosure of real estate, Administrative
Agent may exercise its rights of enforcement with respect to the Collateral or
any part thereof under the UCC, as in effect from time to time (or under the
Uniform Commercial Code in force, from time to time, in any other state to the
extent the same is applicable law) and in conjunction with, in addition to or in
substitution for those rights and remedies: (1)  Administrative Agent may enter
upon Grantor’s premises to take possession of, assemble and collect the
Collateral or, to the extent and for those items of the Collateral permitted
under applicable law, to render it unusable; (2) Administrative Agent may
require Grantor to assemble the Collateral and make it available at a place
Administrative Agent designates which is mutually convenient to allow
Administrative Agent to take possession or dispose of the Collateral; (3)
written notice mailed to Grantor as provided herein at least five (5) days prior
to the date of public sale of the Collateral or prior to the date after which
private sale of the Collateral will be made shall constitute reasonable notice;
provided that, if Administrative Agent fails to comply with this clause (3) in
any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC, as in effect from time
to time (or under the Uniform Commercial Code, in force from time to time, in
any other state to the extent the same is applicable law); (4) any sale made
pursuant to the provisions of this paragraph shall be deemed to have been a
public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Property under power of sale as provided in paragraph (c) above in this Section
5.1; (5) in the event of a foreclosure sale, whether made by Trustee under the
terms hereof, or under judgment of a court, the Collateral and the other
Property may, at the option of Administrative Agent, be sold as a whole; (6) it
shall not be necessary that Administrative Agent take possession of the
Collateral or any part thereof prior to the time that any sale pursuant to the
provisions of this Section is conducted and it shall not be necessary that the
Collateral or any part thereof be present at the location of such sale; (7) with
respect to application of proceeds from

26


--------------------------------------------------------------------------------


disposition of the Collateral under Section 5.2 hereof, the costs and expenses
incident to disposition shall include the reasonable expenses of retaking,
holding, preparing for sale or lease, selling, leasing and the like and the
reasonable attorneys’ fees and legal expenses (including, without limitation,
the allocated costs for in-house legal services) incurred by Administrative
Agent; (8) any and all statements of fact or other recitals made in any bill of
sale or assignment or other instrument evidencing any foreclosure sale hereunder
as to nonpayment of the Secured Indebtedness or as to the occurrence of any
Event of Default, or as to Administrative Agent having declared all of such
indebtedness to be due and payable, or as to notice of time, place and terms of
sale and of the properties to be sold having been duly given, or as to any other
act or thing having been duly done by Administrative Agent, shall be taken as
prima facie evidence of the truth of the facts so stated and recited; (9)
Administrative Agent may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Administrative
Agent, including the sending of notices and the conduct of the sale, but in the
name and on behalf of Administrative Agent; (10) Administrative Agent may comply
with any applicable state or federal law or regulatory requirements in
connection with a disposition of the Collateral, and such compliance will not be
considered to affect adversely the commercial reasonableness of any sale of the
Collateral; (11) Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral, and specifically disclaim all warranties
including, without limitation, warranties relating to title, possession, quiet
enjoyment and the like, and all warranties of quality, merchantability and
fitness for a specific purpose, and this procedure will not be considered to
affect adversely the commercial reasonableness of any sale of the Collateral;
(12) Grantor acknowledges that a private sale of the Collateral may result in
less proceeds than a public sale; and (13) Grantor acknowledges that the
Collateral may be sold at a loss to Grantor, and that, in such event, subject to
applicable law, Administrative Agent shall have no liability or responsibility
to Grantor for such loss.

(e)           Lawsuits.  Administrative Agent may, to the fullest extent
permitted by applicable law, proceed by a suit or suits in equity or at law,
whether for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure hereunder or for the sale of the Property under the judgment or
decree of any court or courts of competent jurisdiction.

(f)            Entry on Property.  Administrative Agent is authorized, prior or
subsequent to the institution of any foreclosure proceedings, to the fullest
extent permitted by applicable law, to enter upon the Property, or any part
thereof, and to take possession of the Property and all books and records, and
all recorded data of any kind or nature, regardless of the medium of recording
including, without limitation, all software, writings, plans, specifications and
schematics relating thereto, and to exercise without interference from Grantor
any and all rights which Grantor has with respect to the management, possession,
operation, protection or preservation of the Property.  Administrative Agent
shall not be deemed to have taken possession of the Property or any part thereof
except upon the exercise of its right to do so, and then only to the extent
evidenced by its demand and overt act specifically for such purpose.  All costs,
expenses and liabilities of every character incurred by Administrative Agent in
managing, operating, maintaining, protecting or preserving the Property shall
constitute a demand obligation of

27


--------------------------------------------------------------------------------


Grantor (which obligation Grantor hereby promises to pay) to Administrative
Agent pursuant to this Mortgage.  If necessary to obtain the possession provided
for above, Administrative Agent may invoke any and all legal remedies to
dispossess Grantor.  In connection with any action taken by Administrative Agent
pursuant to this Section, Administrative Agent shall not be liable for any loss
sustained by Grantor resulting from any failure to let the Property or any part
thereof, or from any act or omission of Administrative Agent in managing the
Property unless such loss is caused by the gross negligence, willful misconduct
or bad faith of Administrative Agent, nor shall Administrative Agent be
obligated to perform or discharge any obligation, duty or liability of Grantor
arising under any lease or other agreement relating to the Property or arising
under any Permitted Encumbrance or otherwise arising.  Grantor hereby assents
to, ratifies and confirms any and all lawful actions of Administrative Agent
with respect to the Property taken under this Section.

(g)           Receiver.  Administrative Agent shall as a matter of right be
entitled to the appointment of a receiver or receivers for all or any part of
the Property whether such receivership be incident to a proposed sale (or sales)
of such property or otherwise, and without regard to the value of the Property
or the solvency of any person or persons liable for the payment of the
indebtedness secured hereby, and Grantor does hereby irrevocably consent to the
appointment of such receiver or receivers, waives notice of such appointment, of
any request therefor or hearing in connection therewith, and any and all
defenses to such appointment, agrees not to oppose any application therefor by
Administrative Agent, and agrees that such appointment shall in no manner
impair, prejudice or otherwise affect the rights of Administrative Agent to
application of Rents as provided in this Mortgage.  Nothing herein is to be
construed to deprive Administrative Agent of any other right, remedy or
privilege it may have under the law to have a receiver appointed.  Any money
advanced by Administrative Agent in connection with any such receivership shall
be a demand obligation (which obligation Grantor hereby promises to pay) owing
by Grantor to Administrative Agent pursuant to this Mortgage.

(h)           Powers of Administrative Agent.  Administrative Agent may, either
directly or through an agent or court-appointed receiver, and without regard to
the adequacy of any security for the Secured Indebtedness:

(i)            enter, take possession of, manage, operate, protect, preserve and
maintain, and exercise any other rights of an owner of, the Property, and use
any other properties or facilities of Grantor relating to the Property, all
without payment of rent or other compensation to Grantor;

(ii)           enter into such contracts and take such other action as
Administrative Agent deems appropriate to complete all or any part of the
Improvements or any other construction on the Land, subject to such
modifications and other changes in the Improvements or the plan of development
as Administrative Agent may deem appropriate;

28


--------------------------------------------------------------------------------


(iii)          make, cancel, enforce or modify leases, obtain and evict tenants,
fix or modify rents and, in its own name or in the name of Grantor, otherwise
conduct any business of Grantor in relation to the Property and deal with
Grantor’s creditors, debtors, tenants, agents and employees and any other
persons having any relationship with Grantor in relation to the Property, and
amend any contracts between them, in any manner Administrative Agent may
determine in its commercially reasonable judgment;

(iv)          subject to the terms of the Collateral Assignment, either with or
without taking possession of the Property, notify obligors on any contracts that
all payments and other performance are to be made and rendered directly and
exclusively to Administrative Agent, and in its own name supplement, modify,
amend, renew, extend, accelerate, accept partial payments or performance on,
make allowances and adjustments and issue credits with respect to, give
approvals, waivers and consents under, release, settle, compromise, compound,
sue for, collect or otherwise liquidate, enforce or deal with any contracts or
other rights, including collection of amounts past due and unpaid (Grantor
agreeing not to take any such action, with respect to any obligation in excess
of $5,000,  during the continuation of a Default without prior written
authorization from Administrative Agent);

(v)           endorse, in the name of Grantor, all checks, drafts and other
evidences of payment relating to the Property, and receive, open and dispose of
all mail addressed to Grantor and notify the postal authorities to change the
address for delivery of such mail to such address as Administrative Agent may
designate; and

take such other action as Administrative Agent deems appropriate to protect the
security of this Mortgage.

(i)            Termination of Commitment to Lend.  Administrative Agent may
terminate any commitment or obligation to lend or disburse funds under any Loan
Document or enter into any other credit arrangement to or for the benefit of
Grantor.

(j)            Other Rights and Remedies.  Administrative Agent may exercise any
and all other rights and remedies which Administrative Agent may have under the
Loan Documents, or at law or in equity or otherwise.

Section 5.2.  Proceeds of Foreclosure.  The proceeds held by Trustee or
Administrative Agent or any receiver or public officer in foreclosure of the
liens and security interests evidenced hereby shall be applied in accordance
with the requirements of applicable laws and to the extent consistent therewith
as follows:  (i) FIRST, to the payment of all necessary costs and expenses
incident to such foreclosure sale, including but not limited to all attorneys’
fees and legal expenses, advertising costs, auctioneer’s fees, costs of title
rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees,  all court
costs and charges of every character (not exceeding five percent (5%) of the
gross proceeds of such sale), to Trustee acting under the provisions of
paragraph (c) of

29


--------------------------------------------------------------------------------


Section 5.1 hereof if foreclosed by power of sale as provided in said paragraph,
and to the payment of the other Secured Indebtedness, including specifically
without limitation the principal, accrued interest and attorneys’ fees due and
unpaid on the Loan and the amounts due and unpaid and owed to Administrative
Agent under this Mortgage the order and manner of application to the items in
this clause (all with interest at the rate per annum provided in the Loan
Agreement all in Administrative Agent’s sole discretion; (ii) SECOND, to amounts
due and payable to Swap Bank under any Swap Transactions, and (iii) THIRD, the
remainder, if any, shall be paid to Grantor, or to Grantor’s successors or
assigns, or such other persons (including the Administrative Agent or
beneficiary of any inferior lien) as may be entitled thereto by law; provided,
however, that if Administrative Agent is uncertain which person or persons are
so entitled, Administrative Agent may interplead such remainder in any court of
competent jurisdiction, and the amount of any attorneys’ fees, court costs and
expenses incurred in such action shall be a part of the Secured Indebtedness and
shall be reimbursable (without limitation) from such remainder.

Section 5.3.  Administrative Agent as Purchaser.  Administrative Agent or any
Lender shall have the right to become the purchaser at any sale held by Trustee
or substitute or successor or by any receiver or public officer or at any public
sale, and Administrative Agent or any Lender shall have the right to credit upon
the amount of Administrative Agent’s or such Lender’s successful bid, to the
extent necessary to satisfy such bid, all or any part of the Secured
Indebtedness held by such Lender or, alternatively, all Lenders, in the case of
a purchase by Administrative Agent or its Affiliate acting on behalf of and with
the consent of the Required Lenders, in such manner and order as Administrative
Agent or such Lender may elect.

Section 5.4.  Foreclosure as to Matured Debt.  Upon the occurrence of a default,
Holder shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Secured Indebtedness due, and in such event any such foreclosure sale may
be made subject to the unmatured part of the Secured Indebtedness; and any such
sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Mortgage shall remain in full
force and effect just as though no sale had been made.  The proceeds of such
sale shall be applied as provided in Section 5.2 hereof except that the amount
paid under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness and any proceeds of such sale in excess of those provided for in
clause FIRST (modified as provided above) shall be applied to the prepayment
(without penalty) of any other Secured Indebtedness in such manner and order and
to such extent as Holder deems advisable, and the remainder, if any, shall be
applied as provided in clause SECOND of Section 5.2 hereof.  Several sales may
be made hereunder without exhausting the right of sale for any unmatured part of
the Secured Indebtedness..

Section 5.5.  Remedies Cumulative.  All rights and remedies provided for herein
and in any other Loan Document are cumulative of each other and of any and all
other rights and remedies existing at law or in equity, and Trustee and
Administrative Agent shall, in addition to the rights and remedies provided
herein or in any other Loan Document, be entitled to avail themselves of all
such other rights and remedies as may now or hereafter exist at law or in equity

30


--------------------------------------------------------------------------------


for the collection of the Secured Indebtedness and the enforcement of the
covenants herein and the foreclosure of the liens and security interests
evidenced hereby, and the resort to any right or remedy provided for hereunder
or under any such other Loan Document or provided for by law or in equity shall
not prevent the concurrent or subsequent employment of any other appropriate
right or rights or remedy or remedies.

Section 5.6.  Discretion as to Security.  Administrative Agent may resort to any
security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the Secured Indebtedness, in whole or
in part, and in such portions and in such order as may seem best to
Administrative Agent in its sole and uncontrolled discretion, and any such
action shall not in anywise be considered as a waiver of any of the rights,
benefits, liens or security interests evidenced by this Mortgage.

Section 5.7.  Grantor’s Waiver of Certain Rights.  To the full extent Grantor
may do so, Grantor agrees that Grantor will not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension or redemption,
homestead, moratorium, reinstatement, marshaling or forbearance, and Grantor,
for Grantor, Grantor’s heirs, devisees, representatives, successors and assigns,
and for any and all persons ever claiming any interest in the Property, to the
extent permitted by applicable law, hereby waives and releases all rights of
redemption, valuation, appraisement, stay of execution, notice of intention to
mature or declare due the whole of the Secured Indebtedness, notice of election
to mature or declare due the whole of the Secured Indebtedness and all rights to
a marshaling of assets of Grantor, including the Property, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interests hereby created.  Grantor shall not have or assert any right
under any statute or rule of law including Chapter 34 of the Texas Business and
Commerce Code, pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Administrative Agent under the terms of this Mortgage to a sale of the Property
for the collection of the Secured Indebtedness without any prior or different
resort for collection, or the right of Administrative Agent under the terms of
this Mortgage to the payment of the Secured Indebtedness out of the proceeds of
sale of the Property in preference to every other claimant whatsoever.  Grantor
waives any right or remedy which Grantor may have or be able to assert pursuant
to any provision of any statute or rule of law pertaining to the rights and
remedies of sureties.  If any law referred to in this Section and now in force,
of which Grantor or Grantor’s heirs, devisees, representatives, successors or
assigns or any other persons claiming any interest in the Property might take
advantage despite this Section, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this Section.

Section 5.8.  Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, Grantor or Grantor’s
successors as owners of the Property are occupying or using the Property, or any
part thereof, each and all shall immediately become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of purchaser, at a reasonable rental per day based upon the value of

31


--------------------------------------------------------------------------------


the property occupied, such rental to be due daily to the purchaser; and to the
extent permitted by applicable law, the purchaser at such sale shall,
notwithstanding any language herein apparently to the contrary, have the sole
option to demand immediate possession following the sale or to permit the
occupants to remain as tenants at will.  After such foreclosure, any leases to
tenants or subtenants that are subject to this Mortgage (either by their date,
their express terms, or by agreement of the tenant or subtenant) shall, at the
sole option of Administrative Agent or any purchaser at such sale, but subject
to any express agreement between Administrative Agent and such tenant or
subtenant, either (i) continue in full force and effect, and the tenant(s) or
subtenant(s) thereunder will, upon request, attorn to and acknowledge in writing
to the purchaser or purchasers at such sale or sales as landlord thereunder, or
(ii) upon notice to such effect from Administrative Agent, the Trustees or any
purchaser or purchasers, terminate within thirty (30) days from the date of
sale.  Subject to the foregoing, in the event the tenant fails to surrender
possession of the Property upon demand, the purchaser shall be entitled to
institute and maintain a summary action for possession of the Property (such as
an action for forcible detainer) in any court having jurisdiction.

Section 5.9.            Right of Rescission; Adjournment.  Administrative Agent
may from time to time rescind any notice of default or notice of sale before any
Trustee’s sale in accordance with the laws of the State of California.  The
exercise by Administrative Agent of such right of rescission shall not
constitute a waiver of any breach or default then existing or subsequently
occurring, or impair the right of Administrative Agent to execute and deliver to
Trustee, as above provided, other declarations or notices of default to satisfy
the obligations of this Mortgage or secured hereby, nor otherwise affect any
provision, covenant or condition of this Mortgage or any other security document
or any of the rights, obligations or remedies of Trustee or Administrative Agent
hereunder or thereunder.  Administrative Agent may adjourn from time to time any
sale by it to be made under or by virtue of this Mortgage by announcement at the
time and place appointed for such sale or for such adjourned sale or sales; and,
except as otherwise provided by any applicable provision of law, Administrative
Agent, without further notice or publication, may make such sale at the time and
place to which the same shall be so adjourned.

Section 5.10.  Effective as Mortgage.  This instrument shall be effective as a
mortgage as well as a deed of trust and upon the occurrence of an Event of
Default may be foreclosed as to any of the Property in any manner permitted by
applicable law, and any foreclosure suit may be brought by Trustee or by
Administrative Agent; and to the extent, if any, required to cause this
instrument to be so effective as a mortgage as well as a deed of trust, Grantor
hereby mortgages the Property to Administrative Agent.  In the event a
foreclosure hereunder shall be commenced by Trustee, or his substitute or
successor, Administrative Agent may at any time before the sale of the Property
direct Trustee to abandon the sale, and may then institute suit for the
collection of the Secured Indebtedness, and for the foreclosure of this
Mortgage.  It is agreed that if Administrative Agent should institute a suit for
the collection of the Secured Indebtedness and for the foreclosure of this
Mortgage, Administrative Agent may at any time before the entry of a final
judgment in said suit dismiss the same, and require Trustee, his substitute or
successor to sell the Property in accordance with the provisions of this
Mortgage.

32


--------------------------------------------------------------------------------


ARTICLE 6

Miscellaneous

Section 6.1.  Scope of Mortgage.  This Mortgage is a deed of trust and mortgage
of both real and personal property, a security agreement, an assignment of rents
and leases, a financing statement and fixture filing and a collateral
assignment, and also covers proceeds and fixtures.

Section 6.2.  Effective as a Financing Statement and Fixture Filing.  This
Mortgage shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Property and is to be filed for
record in the real estate records of each county where any part of the Property
(including said fixtures) is situated.  This Mortgage shall also be effective as
a financing statement covering minerals or the like (including oil and gas),
timber, accounts and general intangibles under the UCC, as amended, and similar
provisions (if any) of the Uniform Commercial Code as enacted in any other state
where the Property is situated which will be financed at the wellhead or
minehead of the wells or mines located on the Property and is to be filed for
record in the real estate records of each county where any part of the Property
is situated.  To the extent permitted under applicable law, this Mortgage shall
also be effective as a financing statement covering any other Property and may
be filed in any other appropriate filing or recording office.  The mailing
address of Grantor and the Administrative Agent are set forth in the
introductory paragraph of this Mortgage.  To the extent permitted under
applicable law, a carbon, photographic or other reproduction of this Mortgage or
of any financing statement relating to this Mortgage shall be sufficient as a
financing statement for any of the purposes referred to in this Section.

Section 6.3.  Notice to Account Debtors.  In addition to the rights granted
elsewhere in this Mortgage, Administrative Agent may at any time notify the
account debtors or obligors of any accounts, chattel paper, general intangibles,
negotiable instruments or other evidences of indebtedness included in the
Collateral to pay Administrative Agent directly.

Section 6.4.  Waiver by Administrative Agent.  Administrative Agent may at any
time and from time to time by a specific writing intended for the purpose: (a)
waive compliance by Grantor with any covenant herein made by Grantor to the
extent and in the manner specified in such writing; (b) consent to Grantor’s
doing any act which hereunder Grantor is prohibited from doing, or to Grantor’s
failing to do any act which hereunder Grantor is required to do, to the extent
and in the manner specified in such writing; (c) release any part of the
Property or any interest therein from the lien and security interest of this
Mortgage, without the joinder of Trustee; or (d) release any party liable,
either directly or indirectly, for the Secured Indebtedness or for any covenant
herein or in any other Loan Document, without impairing or releasing the
liability of any other party.  No such act shall in any way affect the rights or
powers of Administrative Agent or Trustee hereunder except to the extent
specifically agreed to by Administrative Agent in such writing.

Section 6.5.  No Impairment of Security.  The lien, security interest and other
security rights of Administrative Agent hereunder or under any other Loan
Document shall not be

33


--------------------------------------------------------------------------------


impaired (except to the extent expressly stated therein) by any indulgence,
moratorium or release granted by Administrative Agent including, but not limited
to, any renewal, extension or modification which Administrative Agent may grant
with respect to any Secured Indebtedness, or any surrender, compromise, release,
renewal, extension, exchange or substitution which Administrative Agent may
grant in respect of the Property, or any part thereof or any interest therein,
or any release or indulgence granted to any endorser, guarantor or surety of any
Secured Indebtedness.  The taking of additional security by Administrative Agent
shall not release or impair the lien, security interest or other security rights
of Administrative Agent hereunder or affect the liability of Grantor or of any
endorser, guarantor or surety, or improve the right of any junior lienholder in
the Property (without implying hereby Administrative Agent’s consent to any
junior lien).

Section 6.6.  Acts Not Constituting Waiver by Administrative Agent. 
Administrative Agent may waive any default without waiving any other prior or
subsequent default.  Administrative Agent may remedy any default without waiving
the default remedied.  Neither failure by Administrative Agent to exercise, nor
delay by Administrative Agent in exercising, nor discontinuance of the exercise
of any right, power or remedy (including but not limited to the right to
accelerate the maturity of the Secured Indebtedness or any part thereof) upon or
after any default shall be construed as a waiver of such default or as a waiver
of the right to exercise any such right, power or remedy at a later date.  No
single or partial exercise by Administrative Agent of any right, power or remedy
hereunder shall exhaust the same or shall preclude any other or further exercise
thereof, and every such right, power or remedy hereunder may be exercised at any
time and from time to time.  No modification or waiver of any provision hereof
nor consent to any departure by Grantor therefrom shall in any event be
effective unless the same shall be in writing and signed by Administrative Agent
and then such waiver or consent shall be effective only in the specific
instance, for the purpose for which given and to the extent therein specified. 
No notice to nor demand on Grantor in any case shall of itself entitle Grantor
to any other or further notice or demand in similar or other circumstances. 
Remittances in payment of any part of the Secured Indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Administrative Agent in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks.  Acceptance by Administrative Agent of any payment in an amount
less than the amount then due on any Secured Indebtedness shall be deemed an
acceptance on account only and shall not in any way excuse the existence of a
default hereunder notwithstanding any notation on or accompanying such partial
payment to the contrary.

Section 6.7.  Grantor’s Successors.  If the ownership of the Property or any
part thereof becomes vested in a person other than Grantor, Administrative Agent
may, without notice to Grantor, deal with such successor or successors in
interest with reference to this Mortgage and to the Secured Indebtedness in the
same manner as with Grantor, without in any way vitiating or discharging
Grantor’s liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby.  No transfer of the Property, no
forbearance on the part of

34


--------------------------------------------------------------------------------


Administrative Agent, and no extension of the time for the payment of the
Secured Indebtedness given by Administrative Agent shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Grantor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby.  Unless agreed to in writing in
connection with Administrative Agent’s consent to the transfer, each Grantor
agrees that it shall be bound by any modification of this Mortgage or any of the
other Loan Documents made by Administrative Agent and any subsequent owner of
the Property, with or without notice to such Grantor, and no such modifications
shall (i) impair the obligations of such Grantor under this Mortgage or any
other Loan Document or (ii) increase the obligations of Grantor, unless
consented to in writing by Grantor, under this Mortgage or any other Loan
Document. Nothing in this Section or elsewhere in this Mortgage shall be
construed to imply Administrative Agent’s consent to any transfer of the
Property.

Section 6.8.  Place of Payment; Forum; Waiver of Jury Trial.  All Secured
Indebtedness which may be owing hereunder at any time by Grantor shall be
payable at the place designated in the Loan Agreement (or if no such designation
is made, at the address of Administrative Agent indicated at the end of this
Mortgage).  Grantor hereby irrevocably submits generally and unconditionally for
itself and in respect of its property to the non-exclusive jurisdiction of any
State court, or any United States federal court, sitting in Dallas, Texas, and
to the non-exclusive jurisdiction of any State court or any United States
federal court sitting in the state in which any of the Property is located, over
any suit, action or proceeding arising out of or relating to this Mortgage or
the Secured Indebtedness.  Grantor hereby irrevocably waives, to the fullest
extent permitted by law, any objection that Grantor may now or hereafter have to
the laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Grantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any State court in which the
Property is located, or any United States federal court, sitting in the State in
which the Secured Indebtedness is payable may be made by certified or registered
mail, return receipt requested, directed to Grantor at its address stated at the
end of this Mortgage, or at a subsequent address of Grantor of which
Administrative Agent received actual notice from Grantor in accordance with this
Mortgage, and service so made shall be complete five (5) days after the same
shall have been so mailed.  Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by law or limit
the right of Administrative Agent to bring proceedings against Grantor in any
other court or jurisdiction.  TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR,
ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE THE RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING
TO THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT.

Section 6.9.  Subrogation to Existing Liens; Vendor’s/Purchase Money Lien. To
the extent that proceeds of the Loan are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Administrative Agent at Grantor’s
request, and Administrative Agent shall be

35


--------------------------------------------------------------------------------


subrogated to any and all rights, security interests and liens owned by any
owner or Administrative Agent of such outstanding liens, security interests,
charges or encumbrances, however remote, irrespective of whether said liens,
security interests, charges or encumbrances are released, and all of the same
are recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Secured Indebtedness, but the terms and provisions of this
Mortgage shall govern and control the manner and terms of enforcement of the
liens, security interests, charges and encumbrances to which Administrative
Agent is subrogated hereunder.  It is expressly understood that, in
consideration of the payment of such indebtedness by Administrative Agent,
Grantor hereby waives and releases all demands and causes of action for offsets
and payments in connection with the said indebtedness.  If all or any portion of
the proceeds of the Loan or of any other Secured Indebtedness has been advanced
for the purpose of paying the purchase price for all or a part of the Property,
no vendor’s or purchase money lien is waived; and Administrative Agent shall
have, and is hereby granted, a vendor’s or purchase money lien on the Property
as cumulative additional security for the Secured Indebtedness.  Administrative
Agent may foreclose under this Mortgage or under the vendor’s or purchase money
lien without waiving the other or may foreclose under both.

Section 6.10.  Application of Payments to Certain Indebtedness.  If any part of
the Secured Indebtedness cannot be lawfully secured by this Mortgage or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such Secured Indebtedness, then all
payments made shall be applied on said Secured Indebtedness first in discharge
of that portion thereof which is not secured by this Mortgage.

Section 6.11.  Compliance with Usury Laws.  It is the intent of Grantor and
Administrative Agent and all other parties to the Loan Documents to conform to
and contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between Administrative Agent and Grantor (or any other
party liable with respect to any indebtedness under the Loan Documents) are
hereby limited by the provisions of this Section which shall override and
control all such agreements, whether now existing or hereafter arising.  In no
way, nor in any event or contingency (including but not limited to prepayment,
default, demand for payment, or acceleration of the maturity of any obligation),
shall the interest taken, reserved, contracted for, charged, chargeable, or
received under this Mortgage, the Loan Agreement, the Note or any other Loan
Document or otherwise, exceed the maximum nonusurious amount permitted by
applicable law (the “Maximum Amount”).  If, from any possible construction of
any document, interest would otherwise be payable in excess of the Maximum
Amount, any such construction shall be subject to the provisions of this Section
and such document shall ipso facto be automatically reformed and the interest
payable shall be automatically reduced to the Maximum Amount, without the
necessity of execution of any amendment or new document.  If Administrative
Agent shall ever receive anything of value which is characterized as interest
under applicable law and which would apart from this provision be in excess of
the Maximum Amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Secured Indebtedness in the inverse order of its
maturity and not to the payment of interest, or refunded to Grantor or the other
payor thereof if and to the extent such amount which would have been excessive

36


--------------------------------------------------------------------------------


exceeds such unpaid principal.  The right to accelerate maturity of the Loan or
any other Secured Indebtedness does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
Administrative Agent does not intend to charge or receive any unearned interest
in the event of acceleration.  All interest paid or agreed to be paid to
Administrative Agent shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the Maximum Amount.  As
used in this Section, the term “applicable law” shall mean the laws of the State
of Texas, or the federal laws of the United States applicable to this
transaction, whichever laws allow the greatest interest, as such laws now exist
or may be changed or amended or come into effect in the future.

Section 6.12.  Release.

(a)           Release from Mortgage.  If (i) all of the Secured Indebtedness be
paid as the same becomes due and payable and all of the covenants, warranties,
undertakings and agreements made in this Mortgage are kept and performed, and
all Swap Transactions and all other obligations under the Loan Documents, if
any, of Administrative Agent for further advances have been terminated, or (ii)
Grantor is entitled to a release of this Mortgage in accordance with the terms
of the Loan Agreement, then, and in that event only, all rights under this
Mortgage shall terminate (except to the extent expressly provided herein with
respect to indemnifications, representations and warranties and other rights
which are to continue following the release hereof) and the Property shall
become wholly clear of the liens, security interests, conveyances and
assignments evidenced hereby, and the Property shall be released by
Administrative Agent in due form at Grantor’s cost.  Without limitation, all
provisions herein for indemnity of Administrative Agent or Trustee shall survive
discharge of the Secured Indebtedness, the termination of any and all Swap
Transactions and any foreclosure, release or termination of this Mortgage.

(b)           Partial Release; No Release in Default.  Administrative Agent may,
regardless of consideration, cause the release of any part of the Property from
the lien of this Mortgage without in any manner affecting or impairing the lien
or priority of this Mortgage as to the remainder of the Property.  No partial
release shall be sought, requested or required if any Default has occurred which
has not been cured.

(c)           Release Fee.  Grantor agrees to pay reasonable fees, not to exceed
the maximum amounts legally permitted, for Trustee’s rendering of services in
connection with each partial or complete release of the Property from the lien
of this Mortgage.

Section 6.13.  Notices.  All such notices, demands, requests, consents and other
communications shall be deemed sufficiently given or furnished if delivered by
personal delivery, by courier, by registered or certified United States mail,
postage prepaid, or by facsimile (with, subject to Subsection 6.3.2 of the Loan
Agreement, a confirmatory duplicate copy sent by first class United States
mail), addressed to the party to whom directed or by

37


--------------------------------------------------------------------------------


(subject to Subsection 6.3.3 of the Loan Agreement) electronic mail address to
Grantor, at the addresses set forth at the end of this Agreement or to
Administrative Agent or Lenders at the addresses specified for notices in the
Loan Agreement (unless changed by similar notice in writing given by the
particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given and received either at the time
of personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided, however, that service of a notice
required by Texas Property Code Section 51.002, as amended, shall be considered
complete when the requirements of that statute are met.  Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in any Loan Document or to require giving of
notice or demand to or upon any person in any situation or for any reason.

Section 6.14.  Invalidity of Certain Provisions.  A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

Section 6.15.  Gender; Titles; Construction.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

Section 6.16.  Reporting Compliance.  Grantor agrees to comply with any and all
reporting requirements imposed upon Grantor, Grantor’s affiliates, Guarantor,
Guarantor’s affiliates with respect to the transaction evidenced by the Loan
Documents and secured by this Mortgage which are set forth in any law, statute,
ordinance, rule, regulation, order or determination of any governmental
authority, including but not limited to The International Investment Survey Act
of 1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Administrative Agent to furnish Administrative
Agent with evidence of such compliance.

38


--------------------------------------------------------------------------------


Section 6.17.  Grantor.  Unless the context clearly indicates otherwise, as used
in this Mortgage, “Grantor” means the grantors named in Section 1.1 hereof or
any of them.  The obligations of Grantor hereunder shall be joint and several. 
If any Grantor, or any signatory who signs on behalf of any Grantor, is a
corporation, partnership or other legal entity, Grantor and any such signatory,
and the person or persons signing for it, represent and warrant to
Administrative Agent that this instrument is executed, acknowledged and
delivered by Grantor’s duly authorized representatives. If Grantor is an
individual, no power of attorney granted by Grantor herein shall terminate on
Grantor’s disability.

Section 6.18.  Execution; Recording.  This Mortgage may be executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The date or dates reflected in
the acknowledgments hereto indicate the date or dates of actual execution of
this Mortgage, but such execution is as of the date shown on the first page
hereof, and for purposes of identification and reference the date of this
Mortgage shall be deemed to be the date reflected on the first page hereof. 
Grantor will cause this Mortgage and all amendments and supplements thereto and
substitutions therefor and all financing statements and continuation statements
relating thereto to be recorded, filed, re-recorded and refiled in such manner
and in such places as Trustee or Administrative Agent shall reasonably request
and will pay all such recording, filing, re-recording and refiling taxes, fees
and other charges.

Section 6.19.  Successors and Assigns.  The terms, provisions, covenants and
conditions hereof shall be binding upon Grantor, and the successors and assigns
of Grantor, and shall inure to the benefit of Trustee and Administrative Agent
and shall constitute covenants running with the Land.  All references in this
Mortgage to Grantor shall be deemed to include all such heirs, devisees,
representatives, successors and assigns of Grantor.

Section 6.20.  No Partnership, Etc..  The relationship between Administrative
Agent and Grantor is solely that of lender and borrower.  Administrative Agent
has no fiduciary or other special relationship with Grantor.  Nothing contained
in the Loan Documents is intended to create any partnership, joint venture,
association or special relationship between Grantor and Administrative Agent or
in any way make Administrative Agent a co-principal with Grantor with reference
to the Property.  All agreed contractual duties between or among Administrative
Agent, Trustee and Grantor are set forth herein and in the other Loan Documents
and any additional implied covenants or duties are hereby disclaimed.  Any
inferences to the contrary of any of the foregoing are hereby expressly negated.

Section 6.21.  Substitution of Trustee.   Trustee may resign by an instrument in
writing addressed to Administrative Agent or Trustee may be removed at any time
with or without cause by an instrument in writing executed by Administrative
Agent.  In case of the resignation, removal or disqualification of Trustee, or
if for any reason Administrative Agent shall deem it desirable to appoint a
substitute or successor trustee to act instead of the herein-named trustee or
any substitute or successor trustee, then Administrative Agent shall have the
right and is hereby authorized and empowered to appoint a successor trustee(s)
or a substitute trustee(s) without any

39


--------------------------------------------------------------------------------


formality other than appointment and designation in writing executed by
Administrative Agent and the authority hereby conferred shall extend to the
appointment of other successor and substitute trustees successively until the
Secured Indebtedness has been paid in full or until the Property is fully and
finally sold hereunder.  If Administrative Agent is a corporation or association
and such appointment is executed on its behalf by an officer of such corporation
or association, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer of the corporation or
association.  Upon the making of any such appointment and designation, all of
the estate and title of Trustee in the Property shall vest in the named
successor or substitute Trustee(s) and it shall thereupon succeed to, and shall
hold, possess and execute, all of the rights, powers, privileges, immunities and
duties herein conferred upon Trustee.  All references herein to “Trustee” shall
be deemed to refer to Trustee (including any successor(s) or substitute(s)
appointed and designated as herein provided) from time to time acting hereunder.

Section 6.22.  No Liability of Trustee.  Trustee shall not be liable for any
error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever (including
Trustee’s negligence), except for Trustee’s gross negligence or willful
misconduct.  Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
it hereunder, believed by it in good faith to be genuine.  All moneys received
by Trustee shall, until used or applied as herein provided, be held in trust for
the purposes for which they were received, but need not be segregated in any
manner from any other moneys (except to the extent required by law), and Trustee
shall be under no liability for interest on any moneys received by it
hereunder.  Grantor hereby ratifies and confirms any and all acts which the
herein-named Trustee or its successor or successors, substitute or substitutes,
in this trust, shall do lawfully by virtue hereof.  Grantor will reimburse
Trustee for, and save Trustee harmless against, any and all liability and
expenses which may be incurred by Trustee in the performance of its duties.  The
foregoing indemnity shall not terminate upon discharge of the Secured
Indebtedness or foreclosure, release or other termination of this Mortgage.

Section 6.23.  Applicable Law.  THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD
TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.

Section 6.24.  No Merger of Estates.  So long as any part of the Secured
Indebtedness secured hereby remain unpaid and unperformed or undischarged, the
fee and leasehold estates to the Property shall not merge but rather shall
remain separate and distinct, notwithstanding the union of such estates either
in Grantor, Administrative Agent, any lessee, or any third party purchaser or
otherwise.

40


--------------------------------------------------------------------------------


Section 6.25  Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between Grantor and Administrative Agent with
respect to the transactions arising in connection with the Secured Indebtedness
and supersede all prior written or oral understandings and agreements between
Grantor and Administrative Agent with respect to the matters addressed in the
Loan Documents.  Grantor hereby acknowledges that, except as incorporated in
writing in the Loan Documents, there are not, and were not, and no persons are
or were authorized by Administrative Agent to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

41


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Grantor has executed this instrument is executed by Grantor
as of the date first written on page 1 hereof.

GRANTOR:

 

 

 

 

 

BEHRINGER HARVARD MOCKINGBIRD
COMMONS, LLC, a Delaware limited liability
company

 

 

 

 

 

By:

BEHRINGER HARVARD

 

 

 

MOCKINGBIRD COMMONS GP, LLC,

 

 

 

a Texas limited liability company,

 

 

 

its Manager

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Gerald J. Reihsen, III

 

 

 

 

Executive Vice President – Corporate

 

 

 

 

Development & Legal and Secretary

 

 

STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on the day of       September, 2007,
by Gerald J. Reihsen, III, Executive Vice President-Corporate Development &
Legal and Secretary of Behringer Harvard Mockingbird Commons GP, LLC, a Texas
limited liability company, on behalf of said limited liability company, in its
capacity as the General Partner of Behringer Harvard Mockingbird Commons, LLC, a
Delaware limited liability company, on behalf of said limited liability company.

 

 

 

Printed Name:

 

 

Notary Public, State of Texas

 

Signature Page


--------------------------------------------------------------------------------


EXHIBIT A

LAND

BEING:

(i)  certain condominium units of M CENTRAL MASTER CONDOMINIUM, as described in
that certain MASTER CONDOMINIUM DECLARATION FOR M CENTRAL MASTER CONDOMINIUM,
filed September 16, 2005, recorded in Volume 2005182, Page 00111, Condominium
Records of Dallas County, Texas (the “Master Condominium Declaration”), and
being the following Units: the Hotel Unit, the Retail Unit, the Hotel Room Units
and certain Sub-Units described in (ii) below, and which are more particularly
described in the Map (as defined in the Master Condominium Declaration),
together with all General Common Elements and Limited Common Elements (as
defined in the Master Condominium Declaration) appurtenant thereto and all other
rights, title and interest appurtenant thereto under the Master Condominium
Declaration,

together with

(ii)  certain condominium units of M CENTRAL RESIDENCES, A CONDOMINIUM, as
described in that certain RESIDENTIAL CONDOMINIUM DECLARATION FOR M CENTRAL
RESIDENCES, A CONDOMINIUM (the “Residential Condominium Declaration”), filed
September 16, 2005, recorded in Volume 2005182, Page 00204, Condominium Records
of Dallas County, Texas, which is a Sub-Unit Declaration and creates a Sub-Unit
Condominium, and being the following Residences designated in Exhibit C to the
Residential Condominium Declaration: Loft 201, Loft 205, Loft 304 and the
Penthouse in Hotel Tower, and which are more particularly described in the
Residential Map (as defined in the Residential Condominium Declaration),
together with all Residential Common Elements (as defined in the Residential
Condominium Declaration) appurtenant thereto and all other rights, title and
interest appurtenant thereto under the Residential Condominium Declaration.

1


--------------------------------------------------------------------------------